Case 3:19-cv-00513-MMA-WVG Document 22-3 Filed 01/24/20 PageID.223 Page 1 of 37



     1                        UNITED STATES DISTRICT COURT
    2                        SOUTHERN D]STRICT OF CALIFORNIA
    3

    4
     5    WTLL]AM     R.   McGEE,


    6                      Plaint j-ff   ,

                                                      )

    7            vs                                   )       Case No. 3:l-9-cv-00513
                                                      )       MMA (WVGx)
    8     MERCEDES-BENZ       USA, LLC,        ANd
          DOES 1 through        10,
    9     inclusive,

   10                      Defendants.                )




   11_

   1,2

   r_3

   t4                        DEPOSIT]ON OF WILLIAM R. MCGEE
   15                            Carlsbad, CaLifornia
   t6                         Wednesday, September 4, 20!9
   L7
   L8
   I9
   20
   21,   Reported by:
   22    BARBARA  A. BAKER
   23    RPR, CSR No. 13033
   24    Job No. 3500380
   25    Pages l- - 77

                                                                            Page   l-

                                         Veritext Legal Solutions
                                              866 299-5127
Case 3:19-cv-00513-MMA-WVG Document 22-3 Filed 01/24/20 PageID.224 Page 2 of 37


            I              UNITED STATES DISTRICT COURT                                               I                       INDEX
           )               SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                      2                                         Page
                                                                                                      3 EXAMINATION              BY MR. GRECO                            6
            3                                                                                         4
           4                                                                                          5               EXHIBITS
           5    WILLIAM R. McGEE,                                                                     6   NUMBER             DESCRIPTION                        PAGE
                                                                                                      7   Exhibit I Second Amended Notice ofTaking                    l5
                                        )
                                                                                                                    Videotaped Deposition of Plaintiff
           6              Plaintiff,            )                                                     8             William R. McGee and Demand for
                                        )                                                                           Production of Documents
           7       vs.                      )           CaseNo. 3:19-cv-00513                         9

                                        )       MMA(wvGx)                                                 Exhibit    2 Plaintiffs   documents produced   per     16

           8 MERCEDES-BENZ USA, LLC,                              and )
                                                                                                     l0       Exhibit I category requests
                                                                                                     ll Exhibit3 LegalClCReport,                           28
                DOES      1   through   10,                 )                                                       Bates MBUSA 000001 - 000004
           9 inclusive,                             )                                                t2
                                        )                                                                 Exhibit4 Groupofdocunentswithcoverpage                     52

       l0                 Defendants. )                                                              l3             entitled "Deal_Lead_Sheet,"
                                                                                                                Bates MBUSA 000520          -   560
                                                                                                     t4
       1l                                                                                                 Exhibit 5 Pre-lnvoice Accounting 691945,               6l
       t2                                                                                            l5          04/16/16, Bates MBUSA 000012 - 014
       l3                                                                                            16 Exhibit6 Pre-lnvoiceAccounting693042,                    64
                                                                                                              04/22/16,BatesMBUSA 000015 - 016
       t4
                                                                                                     t7
       l5                                                                                                 ExhibitT InvoiceNo.706559,10/28/16,                   66
       t6                                                                                            l8         Bates MBUSA 000020 - 021
       17           Deposition of WILLIAM R. McGEE, taken on behalf                        of        19 Exhibit      8    Invoice No.   720159,05/16/17,        67
                                                                                                                Bates MBUSA 000022 - 024
       I   8    Defendants at 70 1 Palomar Airport Road, Suite 250,
                                                                   ** a.m. and ending at             20
       l9       Carlsbad, Califomia, beginning at                                                         Exhibit9 InvoiceNo.732089,lll02/11,                   68
       20 **       : P.m. on September 4,2019, before BARBARA A. BAKER,                              2l         Bates MBUSA 000025 - 027
       2l       Certified Shorthand Reporter No. 13033.                                              22 Exhibit l0 Invoice Accounting736234,           l/05/18,      70
       22                                                                                                       Bates MBUSA 000034 - 037

       L)
                                                                                                          Exhibit    ll   Invoice Accounting'149474,'l/17/18,        7   I
       24                                                                                            24         Bates MBUSA 000054 - 55
       t<                                                                                            25
                                                                                            Page2                                                                              Page 4
           ,I
                APPEARANCES:                                                                          I                         EXHIBITS
           2
                                                                                                      2                           (Continued)
           3    For Plaintiff:
           4             LAW OFFICES OF WILLIAM R. McGEE, APLC                                        3
                      BY: DEANNAM.WALLACE                                                                 NUMBER                          DESCRIPTION                        PAGE
           5          Attorney at Law
                                                                                                      4
                      701 Palomar Airport Road
           6          Suite 250                                                                           Exhibit 12 Hoehn Motors Work Order 680597,                            72
                      Carlsbad, Califomia 9201 1                                                      5          l/l0ll9, Bates MBUSA 000065 - 068
           7          760.438.1047                                                                    6
                      760.438.1056 Fax
                                                                                                      7
           8          deannalemonlaw@gmail.com
           9                                                                                          8
                For Defendant:                                                                        9
       l0
                      LEHRMAN LAW GROUP
                                                                                                     l0
       l1             BY: ANTHONYPAULGRECO                                                           ll
                      Attorney at Law                                                                12
       12             12121 Wilshire Boulevard
                                                                                                     13
                      Suite 1300
       l3             Los Angeles, California 90025                                                  t4
                      3   10.917.4500                                                                l5
       l4             310.917.5677 Fax                                                               16
                      [!E-MArL2]                                                                     t7
       l5
       t6                                                                                            18
       t7                                                                                            l9
       l8
                                                                                                     20
       l9
       20                                                                                            21
       2t                                                                                            22
       22                                                                                            23
       23
       24
                                                                                                     24
       25                                                                                            25
                                                                                            Page 3                                                                             Page 5


                                                                                                                                                                     2 (Pages2 - 5)
                                                                                 Veritext Legal Solutions
                                                                                           866 299-5127
Case 3:19-cv-00513-MMA-WVG Document 22-3 Filed 01/24/20 PageID.225 Page 3 of 37



           1        Carlsbad, California, September 4, 2019,                          I      A 1985.
           2                   l2:51 p.m.                                             2      Q What kind of law do you currently practice?
           3                                                                          3      A I specialize in Lemon Law cases.
           4                                                                          4      Q Is this specifically California Lemon Law?
           5                 WILLIAM R. McGEE,                                        5      A Well, yes; although, I guess I could say my
           6    Having been first duly sworn, testifies as follows:                   6 firm    also does cases in Nevada and Arizona as well.
           7                                                                          7         MS. WALLACE: And federal.
           8                   EXAMINATION                                            8         THE WITNESS: And federal cases, yes.
           9   BY MR. GRECO:                                                          9 BYMR.GRECO:
       I0        Q   Can you please state and spell your name   for               10 Q           And what is the name of your firm?
       I   1 the record.                                                          II A           The Law Offices of William R. McGee.
       12 A     William McGee. W-i-l-l-i-a-m, M-c-G-e-e.                          12 Q           Okay. And the Law Offices of William R. McGee
       13 Q     All right, Mr. McGee. My name is Tony Greco.                      l3      is also representing you in this lawsuit; correct?
       14 And I'm an attorney for Mercedes-Benz USA, LLC.                         14 A           That's correct.
       15 We're here to take your deposition regarding a                          15 Q           What is the current address for the Law Offices
       l6 lawsuit, which you filed against Mercedes-Benz USA,             LLC, 16 of William R. McGee?
       17 Have you ever had your deposition taken before?                         17 A           701 Palomar Airpofi Road, Suite 250, Carlsbad
       l8 A No.                                                                   I   8 California       9201   1.

       19 Q Al1 right. What do you do for a living,                               19 Q           You mentioned that you received your California
       20 Mr. McGee?                                                              20 bar license in 1985.
       21 A I'm am attorney.                                                      2l            Have you ever practiced in any aleas   oflaw
       22 Q Okay. And how many depositions                have you taken,         22      other than the California Lemon Law?
       23 if you     can estimate for me?                                         23 A           Yes.
       24 A          This   will be a really rough estimate. Maybe   a            24 Q           How long have you been specializing in Lemon
       25 couple hundred.                                                         25 Law        cases?
                                                                         Page 6                                                                   Page 8

           I     Q  Okay. And so do you feel sufficiently                             I A        Since 1987.
           2   comfortable with the process of taking a deposition that               2 Q        When you say specialize in Lemon Law cases,
           3   there is no need for us to run through all the                         3 what do you      mean?
           4   admonitions before getting started with this today?                    4 A        Well, it's evolved somewhat over time. But by
           5 A       Yes,  Ido.                                                       5 specializing in, I mean that my practice today    is by and
           6 Q       All right. Okay. I do have to ask you: Have                      6   large exclusively Lemon Law cases or cases under the
           7 you taken any medication in the last 24 hours that you                   7   Song Beverly Consumer Warranty Act.
           8 feel would impair your ability to remember any of the                    8 Q        When you say "by and large," are you able to
           9 events related to this case?                                             9 give me a percentage of how many of your       cases are under
       10 A Ihavenot.                                                             l0      the Song Beverly Consumer Warranty Act? And a rough
       II Q Okay. Have you had any drugs or alcohol in the                        l1      estimate is fine.
       12      last 24 hours that you feel would impair your ability to           12 A Ninety-nine -- well, 95 percent.
       l3 remember the events of this case?                                       13 Q And the other five percent are -- you mentioned
       14 A No.                                                                   l4      that your firm does some work in November and Arizona.
       15 Q All right. Mr. McGee, what's your date of                             15           Is the other five percent made up ofthe Lemon
       16 bifth?                                                                  16 Law cases in Nevada and Arizona?
       17 A          January 16,1959.                                             17 A          And federal cases, yes.
       18 Q          And you mentioned earlier that you're an                     l8 Q          As I just deposed your wife, I know that you're
       19 attorney.                                                               l9      married.
       20 Licensed here in the State ofCalifornia;                                20 What address do you live at?
       2l correct?                                                                21 A 1601 South Pacific Street, Unit 82, Oceanside,
       22 A Yes.                                                                  22 California,92054.
       23 Q All right. Are you barred in any other states?                        23 Q          And how long have you lived there?
       24 A No.                                                                   24 A          SinceNovemberof20lS.
       25 Q When did you receive your law degree?                                 25 Q          Does anyone, other than your wife, live with
                                                                         PageT                                                                    Page 9


                                                                                                                                    3(Pages6-9)
                                                            Veritext Legal Solutions
                                                                  866 299-st27
Case 3:19-cv-00513-MMA-WVG Document 22-3 Filed 01/24/20 PageID.226 Page 4 of 37



         I you at that address?                                               1      Q     What about Patrick, is his last name Mccee?
         2 ANo.                                                               2      A     Yes.
         3 Q All right. So this lawsuit is regarding a                        3      Q     I'm sorry. What is Meghan's new last name?
         4 Mercedes-Benz C350. IfI refer to that as the subject               4      A Sloan.
         5   vehicle, do you know what vehicle I'm talking about?             5      Q S-l-o-a-n?
         6     A    Yes.                                                      6      A That's correct.
         7     Q   The entire time - strike that.                             7      Q     No "e"?
         8        Did you purchase the subject vehicle?                       8      A     No "e."
         9     A    Yes,   Idid.                                              9      Q     To your knowledge, has Patrick ever been a
        10     Q And the entire time that you owned the subject              10 passenger in the subject vehicle?
        11 vehicle, have you lived anywhere other than the                   11 A More than likely.
        12 South Pacific address youjust gave me?                            12 Q To your knowledge,            has he ever driven the
        13 A Yes.                                                            13 subject vehicle?
        14 Q Where else did you live?                                        14 A No.
        15 A I lived at14360 Cascade Crossing, Poway,                        15 Q To your knowledge,            has Patrick   or -- let me do
        l6 California, until February of20l8. And then in                    l6   them one at a time.
        l7 February 2018, we lived at the Escondido RV Resort in             l7        To your knowledge, has Meghan witnessed any
        l8 our motor home until we moved into our present address            l8   problems with the subject vehicle when she was a
        l9 in November of 2018.                                              19   passenger?
        20 Q Did anyone, other than your wife, live with you                 20 A No.
        27 althat   house in Poway while you owned the subject               21 Q And what about Patrick,             to your knowledge, ha
        22 vehicle?                                                          22 he witnessed any parlicular problems with          the subject
        23 A No.                                                             23 vehicle when he was a passenger?
        24 Q Do you have any children that are older than                    24 A No.
        25 driving    age?                                                   25 Q If I had a pie chart which showed the
                                                                 Page   l0                                                               Page 12


         I     A I have two children, both driving age.                       I   percentage of drivers for the subject vehicle, what
         2     Q Okay. And what are the names of your children?               2 percentage of that pie chart would be you as the driver
         3     A Meghan and Patrick.                                          3 ofthe vehicle, and what percentage would be the other
         4     Q Do they live in California?                                  4 people?
         5     ANo.                                                           5 A        I would   be somewhere between   five and ten
         6     Q Have they lived in California   at any point                 6   percent.
         7 while    you owned the subject vehicle?                            7 Q And so the other 90 to 95 percent, to your
         8     A Yes.                                                         8   knowledge, what other drivers are there that would make
         9     Q Is Meghan's last name McGee?                                 9   up that 90 to 95 percent?
        10     A Asofaweekandahalfago,no.                                    l0 A My wife.
        l1     Q Congratulations.                                            II    Q To your knowledge, has your mother-in-law ever
        12     A Thankyou.                                                   l2 driven the subject vehicle?
        13     Q And so did she live in California up until a                13 A Not that I was aware of.
        14 weekago?                                                          14 Q I think your wife mentioned that she also has
        15 A No. She lives in Colorado and moved to                          15 two children.
        l6 Colorado in November of 201 5, I believe.                         16 I assume those are your stepchildren?
        17 Q To your knowledge, has Meghan ever driven the                   17 A Correct.
        l8 subject vehicle?                                                  18 Q Toyourknowledge,havetheyeverdriventhe
        19 A I don't believe so, no.                                         l9 subject vehicle?
        20 Q To your knowledge, has she ever been a                          20 A To my knowledge, they have not driven the
        2 I passenger in the subject vehicle?                                21 vehicle.
        22 A More than likely.                                               22 Q        Other than yourselfand your wife, can you
        23 Q Do you recall any specific times that she was a                 23 think ofanyone that's driven the subject vehicle, to
        24   passenger in the subject vehicle?                               24   your knowledge?
        25 A        I don't.                                                 25 A        Only dealership personnel.
                                                                 Page I I                                                                Page 13


                                                                                                                       4 (Pages      l0 -    13)
                                                          Veritext Le gal So lutions
                                                               866 299-5127
Case 3:19-cv-00513-MMA-WVG Document 22-3 Filed 01/24/20 PageID.227 Page 5 of 37



           I        Q   Okay. Okay. Mr. McGee, before we do the depo                             I A         Yes, it is.
           2 notice, is there any particular reason why you would                                2 Q       Okay. And I think our firm has been using
           3 ever drive the subject vehicle as opposed to your wife                              3    probably the same deposition notice for several years.
           4   driving the subject vehicle?                                                      4          Are you generally familiar with what they look
           5 A          Typically, the only time that would occur would                          5    like when they come out of Lehrman Law Group?
           6   be  ifshe needed the Jeep Grand Cherokee because she                              6 A         Iam.
           7   either needed to haul some stuffthat was too big for                              7 Q         Okay.    So you didn't really feel like there was
           8 the Mercedes, or if       she were carrying passengers.                             8    a need   for you to go and review it in detail?
           9 Q          Okay. So ifshe's driving the -- okay. I also                          9 A That's corect.
       l0      understand -- let me ask you          this: Other than the                    10 Q Okay. And I will represent that it is similar
       I   I   subject vehicle, are there any other vehicles that you                        1I to the other deposition notices you've seen before.
       12 currently own?                                                                     12 If you turn to Roman Numeral No. II, along with
       13 A             Yes.                                                                 l3 the date and time, the location of the deposition, it
       14 Q             Okay. What vehicles do you currently own?                            l4 also reflects that certain documents be produced.
       15 A             I also own an Aston Maftin, and I own a Monaco                       15     MR. GRECO: I am going to go ahead and mark,                   as

       16 Motor Home.                                                                        16 Exhibit 2, a copy of the documents that you and your
       17 Q             And between the Aston Martin and the Jeep and                        1   7    counsel, on your behalf, produced today.
       l8      the subject vehicle, are you able to give me an idea           of         18    (Exhibit 2 marked)
       l9      the percentage    oftime you        spend driving each vehicle?           19 BY MR. GRECO:
       20 A             Yes.                                                             20 Q All right. Mr. McGee, before we get further
       2l Q             Okay. How would you split those up?                              2l along into the deposition here, the first thing I wanted
       22 A             I would say the Jeep would be 65 percent. The                    22 to do wasjust go through the different categories where
       23 Aston would           be 30 percent or      so. And the Mercedes-Benz          23 we requested documents and see ifyou could think of
       24 might be five percent, if that.                                                24           anything else that might be out there beyond the
       25 Q             Okay.                                                            25 documents that were produced today.
                                                                               Page 14                                                                        Page 16


           I A          Probably less than five percent.                                         I          Did you have an opportunity to review the
           2 Q          All right.   So which vehicle do you      typically                      2   documents contained in Exhibit 2 before the deposition?
           3   use when you're commuting to work?                                                3 A Notbefore. Butlhavejustnow.
           4 A          Typically, the Jeep.                                                     4 Q Oh, okay. All right.
           5 Q          So are there any particular occasions or                                 5  MS. WALLACE: Hold on a second. He asked about
           6   reasons when -- reasons why you would use the                                     6 this. Did you      review these documents?
           7   Aston Martin over the Jeep?                                                       7          TIIE WITNESS: Oh, I'm sory. I was thinking of
           8 A          It's a nice day. It's a convertible,                                     8 Exhibit     1.

           9 Q          If you and your wife would be driving together                           9          Before today, I did not review these documents
       10 over the weekends, do you typical take the Aston Martin?                       l0          that I have today.
       1l A Ifthe weather is such that I could put the top                               II BYMR.GRECO:
       l2 down, then, yes. On the weekends, it's highly likely                           12 Q Okay. Allright.
       l3      that we would be driving the Aston Marlin.                                13 So the very first categoryjust                  asks   for each
       14      MR. GRECO: Let's go ahead and mark, as                                    l4          and every writing in your possession, custody, or
       15 Exhibit I, the Amended -- we marked as Exhibit I the                           I   5 control         related to the acquisition of the vehicle.
       16 Second Amended Notice of Taking the Deposition of                              16                Are all the documents related to the
       17 William R. McGee.                                                              17 acquisition ofthe vehicle that you have in your
       18 (Exhibit I marked)                                                             l8 possession, custody, or control contained within
       19 BY MR. GRECO:                                                                  l9 Exhibit 2?
       20 Q   Mr. McGee, have you seen this notice before?                               20 A                I believe they   are.

       21 A   I think I just briefly saw the cover sheet when                            2l Q      Okay. The second category asks for writings
       22 it     came into our office.                                                   22 related to maintenance or repairs ofthe vehicle.
       23 Q             Okay. Are you     -   I   just want to say, our fims             23 I noticed that there were a series ofrepair
       24 have had several cases together over the years.                                24 orders in here.
       25           Is that accurate?                                                    25                Has the vehicle ever been taken anywhere other
                                                                               Page 15                                                                        Page 17


                                                                                                                                              5 (Pages 14        - 17)
                                                                   Veritext Le gal                   So   lutions
                                                                              866 299-5127
Case 3:19-cv-00513-MMA-WVG Document 22-3 Filed 01/24/20 PageID.228 Page 6 of 37



         I   than Mercedes-Benz of Escondido or Hoehn Mercedes-Benz,                       1         MR. GRECO: But, Counsel, I think we already
         2   to your knowledge, for service or rnaintenance?                               2   reached a stipulation that Mrs. McGee can, at least,
         3 ANo.                                                                            3   provide us with the insurance card for it; correct?
         4 Q Didyoupersonallyeverbringthevehicleinto                                       4         MS. WALLACE: Correct.
         5   Mercedes-Benz of Escondido or Hoehn Motors?                                   5         MR. GRECO: Or if that wants to come from
         6 A      Not that I can recall.                                                   6 Mr. McGee, it doesn't matter       to me as long as we have
         7 Q       Were you present at any times that the vehicle                          7 one copy ofit. Okay?
         8   was brought into Mercedes-Benz of Escondido or Hoehn                          8         MS. WALLACE: Sure.
         9   Motors?                                                                       9         MR. GRECO: All right.
        l0 A Yes.                                                                      IO BY MR. GRECO:
        II    Q Do you recall when those times were?                                   I   1 Q        Category 6 asks for all writings related to any
        12 A Not specifically.                                                         12 non-conformities that are alleged to be in the subject
        13 Q Do you recall how many times you were present?                            13 vehicle.
        l4 And your best estimate is fine.                                             14 Now, I understand that you probably have a
        15 A IcansaylwasnotatHoehn. Iwouldsayl                                         l5      legal definition in your mind as to what a
        l6 maybe was at Escondido Motors possibly on three or four                     16 non-conformity is. But for the sake of right now, I
        l7 ofthe occasions.                                                            17 just want to broaden it to any problem at all with the
        18 Q All right. Do you recall around when the last                             18 car.
        19 time was that you were present at Mercedes-Benz of                          19            Other than the repair orders that we have here,
       20 Escondido?                                                                   20 there's also a letter from Mercedes-Benz regarding           a

       2l A       No.                                                                  2l recall that's contained in there.
       22 Q       Do you know     if it was within the last six                        22 Can you think of any other writings              that would
       23 months?                                                                      23 document any problems that you           and your   wife had with
       24 A       It was not.                                                          24 the vehicle?
       25 Q       Was your wife with you at the same time when                         25 A          No.
                                                                            Page I 8                                                                    Page20

         I   you were at Mercedes-Benz ofEscondido on those three or                       I     Q   And do you know ifthere are any photographs or
        2    four occasions?                                                               2   videos ofthe vehicle?
        3 A        Yes.                                                                    3 A Not that I'm aware of.
        4 Q        Do you recall why the vehicle was being brought                         4 Q Okay. Did you have any written communication
        5 in on any ofthe       three or four occasions you were                           5 with   Mercedes-Benz USA, LLC?
        6 present?                                                                         6     A   Only the letter that I received from them.
        7 A        The only specific one that kind of occurs to me                         7     Q   What letter was that?
        8    is when the driver's side door had become misaligned and                      8     A   The recall notice.
        9    was catching as you opened and closed it.                                     9     Q   Okay. And you understand the difference
       10 Q        Category 3 asks for writings related to                             10 between Mercedes-Benz USA, LLC, and the dealerships;
       11 opportunities for Mercedes-Benz USA to repair the                            II correct?
       12 vehicle.                                                                     12 A Ido.
       13          Are the repair orders contained in Exhibit 2                        13 Q Did you personally            have any written
       l4    all the documents that you have related to repair                         14 communication with any of the Mercedes-Benz dealerships
       l5    opportunities given to Mercedes-Benz?                                     l5      that the vehicle was taken to?
       16 A To my knowledge, yes.                                                      16 A No.
       17 Q Category 4 asks for all writings               related to the              17 Q Regarding           this particular vehicle, do you
       18 condition ofthe vehicle other than the repair orders                         18 recall having any communications with any Mercedes-Benz
       l9 contained in Exhibit 2.                                                      l9 dealerships at all?
       20         Can you think of any other writings that would                       20 A I had some communication with Escondido                  Motors
       2l describe the condition ofthe         vehicle at any point in                 21 on one or two of those occasions when I was there with
       22 time?                                                                        22 my wife.
       23 A No.                                                                        23 Q    Okay. And I'm sorry. I meant written
       24 Q Category            5 asks for writings regarding                          24 communication.
       25 insurance coverage ofthe subject vehicle.                                    25 A          Oh, no, no written communications.
                                                                            Page 19                                                                    Page   2l

                                                                                                                                       6 (Pages      l8 - 21)
                                                                  Veritext Legal Solutions
                                                                         866 299-5127
Case 3:19-cv-00513-MMA-WVG Document 22-3 Filed 01/24/20 PageID.229 Page 7 of 37



           I      Q   As far as your discussions with dealership on                      I right?
           2   the one or two occasions that you were there, you                         2 A Just one payment.
           3   mentioned that the one time that you recall was that the                  3 Q Just one.
           4   driver's side door had become misaligned.                                 4      To yourknowledge,       has any aftermarket
           5        Do you rccall the substance ofthe conversation                       5   equipment or accessories been installed on the vehicle?
           6   that you had with the folks at Mercedes-Benz           of                 6 ANo.
           7   Escondido?                                                                7 Q Have you done any research           into the current
           8 A        It's a -- it's a vague recollection. I recall                      8   value ofthe vehicle?
           9   that I think we had to come back a second time for the                     9 A Yes.
       l0 issue.                                                                        l0 Q Andwhatkindofresearchhaveyoudone?
       11 On those occasions that I was there, it's                                     I 1 A At the early neutral evaluation conference for
       12 usually because I was either dropping Arlene offor                            l2   this case, which I knew had a settlement conference-type
       l3      picking her up.                                                          13 element to it, I believe I did a Kelley Blue Book
       14 But on this one occasion, I do recall the                                 I    4   valuation on the car in preparation for that hearing.
       l5 service advisor -- I think it was the service advisor            --       15 Q           Okay. So did you just go on Kelley Blue Book
       I   6   being very apologetic about the fact that the door was               I    6   on your computer and punch in the mileage for the car,
       17 still hanging up.                                                         17 the year, make        and model and see what number came up?
       18 And I recall some conversation about the prior                            18 A           That's about it.
       19 time the car was there for that. The technician that he                   19 Q           When you selected the condition of the vehicle,
       20 wanted to work on the car wasn't available.                               20 what condition did you         select?
       2l     And so someone else had worked on it that                             21 A           Idon'trecall.
       22 probably wasn't as qualified to do that job as the guy                    22 Q           Do you recall what the options are for
       23      that he wanted to use.   And that guy was there now. And             23 conditions on Kelley Blue Book?
       24      he was trying to assure us that it would get done right.             24 MS. WALLACE: I'm just going to -- hold on.
       25 Q Do you recall who the service advisor was at                            25 I'm going to belatedly object as far as attorney/client
                                                                           Page22                                                                      Page24

           I the time?                                                                  I privilege and work product.
           2 A I don't.                                                                 2       l'm going to let you go ahead and answer, Bill,
           3 Q Do you recall if it was a man or a woman?                                3    but I just don't want to waive that objection.
           4 A It was a man.                                                            4         THE WITNESS: I believe there is poor, good,
           5 Q You said that there might have been other                                5 and excellent. Those are the three that stick out.
           6   conversations that you've had.                                           6 BYMR.GRECO:
           7        Do you recall any specifics about any other                         7 Q        Okay. Do you recall ifyou used poor        as the
           8   conversations with the dealership personnel?                             8    condition ofthe vehicle?
        9 ANo.                                                                        9 A I don't think I would have used poor.
       l0 Q To your knowledge, has the vehicle                ever been in          10 Q Andyoudon'trecallifyouusedgoodor
       I   1   an accident?                                                         1 I excellent?

       12 A No.                                                                     12 A That's conect.
       13 Q Soltakeitnoinsuranceclaimhaseverbeen                                    13 Q But would it have been one of those two?
       l4      made on the vehicle?                                                 14 A Ibelieveso.
       15 A No.                                                                     15 Q Any particular reason why you would have picked
       16 Q And you were the person that purchased the                              I   6    good as opposed to excellent that you can think of?
       l7      vehicle; right?                                                      17 A           Only if that was the default.
       18 A           Yes.                                                          18 Q           But otherwise, you believe the vehicle is in
       19 Q           And did you buy the vehicle outright on the day               19 excellent condition?
       20 you purchased it?                                                         20 A I think otherthan the issue that's the subject
       21 A Yes.                                                                    2l of this lawsuit, the vehicle is in excellent condition.
       22 Q So there -- one of the things     I'm always                            22 Q Do you recall what number the Kelley Blue Book
       23 looking for inside these Exhibit 2's is the payment                       23 website came up with for the value of the car?
       24 history.                                                                  24 A I don't.
       25           But there is no payment history for this car;                   25 Q And I don't specifically, off the top of my
                                                                           Page23                                                                      Page25

                                                                                                                                    7 (Pages 22 - 25)
                                                               Veritext Legal Solutions
                                                                     866 299-5t27
Case 3:19-cv-00513-MMA-WVG Document 22-3 Filed 01/24/20 PageID.230 Page 8 of 37



         t   head, recall the date   ofthe early neutral evaluation                   1 repurchased by Maserati?
         2   conference. But do you?                                                  2 A lt was replaced.
         3 A        My best estimate is it was in the spring. I'm                     3 Q Was it replaced with another 2005 Quattro?
         4   thinking maybe April-ish.                                                4 A No. It was replaced with a 2008 Quaftro. By
         5 Q        That sounds about right to me, too.      Ijust                    5 that time, Maserati had come out with a new transmission
         6   want to try to get an idea ofwhen you would have been                    6   that replaced the prior transmission.
         7   checking,                                                                7 Q         Did you make that        -   the request that the
         8         And so is it fair to say that whatever that                        8 vehicle     be replaced or repurchased, did you make as an
         9   date was, it was   within a few days of that day?                        9   individual, or did you make it through your law firm?
        l0 A        Yes, that's very lair'.                                       10 A            I personally contacted the rep for Maserati
        II Q     Okay. By a few days, I mean somewhere between                    1l      that   I worked with on many other         cases, and asked       if
        12 three and five days.                                                   12 Maserati would replace my vehicle based upon                     a   fairly
        13 A Definitely.                                                          l3 extensive repair history that I had.
        14 Q Okay. Do you recall the mileage               on the vehicle         14 Q            And they agreed to do that?
        15 at the time?                                                           15 A            They did.
        16 A No.                                                                  16 Q     Anyothervehiclesthatyou'vehadreplacedor
        17 Q Do you know the mileage on the vehicle today?                        17 repurchased by a manufacturer?
        18 A I believe it's in the low 40s, or, I should                          18 A No.
        l9 say, the low 40,000s.                                                  19 MR. GRECO:                   Mr. McGee, just to clarify
        20 Q All right. Other than this case, have you been                       20 something I know we've already discussed at one point.
        2l apafi to any other lawsuits?                                           2l             I'm going to mark    as   Exhibit 3. This is a copy
        22 A I've been a party to a divorce.                                      22 of lhe Mercedes-Benz Legal C lC report related to the
        23 Q But other than that, you've never been a                             23 subject vehicle.
       24 plaintiff or a defendant in         a lawsuit?                          24             (Exhibit 3 marked)
       25 A I don't believe so.                                                   25 ///
                                                                         Page26                                                                             Page28

         I     Q    Have you ever requested that another                              I BYMR. GRECO:
         2   manufacturer repurchase or replace your automobile?                      2 Q Please take a moment                 to review this exhibit,
         3     A Yes.                                                                 3   and let me know when you're finished.
         4     Q Okay. When was that?                                                 4          MS. WALLACE: He just has to ask you one
         5     A I would say approximately 2008.                                      5   question.
         6     Q And what was the year, make and model,              if you           6          THE WITNESS: Okay.
         7   canrecall?                                                               7 BYMR.GRECO:
         8 A       It involved a 2005 Maserati Quattroporte.                          8 Q         Mr. McGee, have you seen a Mercedes-Benz Legal
         9 Q       What kind of problems were you experiencing                        9 CIC      report before?
        10 with that car?                                                         10        A Ihavenot.
        ll A Thetransmission.                                                     II        Q Not in any of the other cases?
        12 Q What kind of problems with the transmission?                         12        A No.
        13 A It had a slipping issue.                                             13        Q At the top you can see that there's customer
        14 Q So by slipping issue, were you feeling, you                          14 information. It has your name, William R. McGee.
        l5 know, a jerk or a jolt when you were driving the car?                  l5             And then is that your home phone number
        16 A No. What you would feel when accelerating from                       16 underneath?
       17 a stop would be an extreme hesitation before the car                    l7 A            That's actually my cell number.
       18 would -- before the transmission would engage.                          l8 Q            Okay. And then is that address that's listed
       19      Q   Was that a vehicle that you were driving?                      1   9   in that first box there your prior address in Poway?
       20      A Yes.                                                             20 A            Yes.
       2l      Q Was anybody else driving it?                                     2l Q            Okay. And then underneath it, it has vehicle
       22      A No.                                                              22 information. And this         goes on for several pages.
       23      Q And when did you purchase that vehicle?                          23             Typically in these reports, there's the
       24      A Sometime in2005,I believe.                                       24 communications between the customer. But it also lists
       25      Q Okay. And was the vehicle ultimately                             25 all the vehicles associated with a customer's name.
                                                                        Page27                                                                              Page29

                                                                                                                                        8 (Pages 26 - 29)
                                                              Veritext Legal Solutions
                                                                       866 299-5127
Case 3:19-cv-00513-MMA-WVG Document 22-3 Filed 01/24/20 PageID.231 Page 9 of 37



           I     A     I will say that cell phone number makes no                    I maybe around 2000. But that's a really rough estimate.
           2   sense to  me. I don't have any cell phones like that.                 2 Q Okay.
           3 Q         Okay. Now, having looked at this exhibit, do                  3 A Going through the rest of these, I did own a
           4   you recognize the year, make -- sorry -- the year and                 4 1988 -- I didown ablack 300CE. I boughtthatused
           5   model ofany ofthe vehicles between pages one and four?                5   from a private party. Sold it to a private party
           6          MS. WALLACE: What do you mean by recognize?                    6   sometime thereafter.
           7          MR. GRECO: Well, first, I wanted to know if he                 7 Q Okay.
           8   recognizes them at all.                                               8 A That's on Page 3. That's like the second           --
           9 BYMR,GRECO:                                                             9   that's like the second car down.
       10 Q And second, the follow-up question is foryou.                        l0         Q   I think on Page 3, also, the one, two, three --
       11 Have you owned any ofthe vehicles that are                             1   1 the fourth box here, that's the subject vehicle;
       l2 listed here? So ifthat helps guide you.                                12 correct?
       13 A Yeah. Looking at Page 1, I've owned none of                          13 A           Well, let's see. Where are we looking? Oh,
       14 those vehicles. And I have not owned -- let me go back.                14      yeah, that looks like -- that looks like the subject
       15 I've owned several Mercedes vehicles in the past.                      l5 vehicle, yes.
       16             I know I leased three Mercedes wagons when my              16 Q Okay.
       1   7   children were young kind of back to back, to back.                17 A I've never owned a CLK 550.
       18       I -'well, no. I see on Page 2 there's a 2004                     18 The top ofPage 4 looks like - is that the
       19 8320. I don't know if that's a wagon or not. Plus it's                 l9 subject vehicle again?
       20 silver. So that would not have been mine.                              20 Q Yes.
       2l       No. So none ofthe cars on Page 2 are cars                        21 A It looks like it might be.
       22 that I've ever owned.                                                  22 I've not owned a gray E500. I've not owned                   a
       23             On Page 3 at the top there, there is a 1988                23 white E500. I've not owned          a   black E320. And I've not
       24 300T8 in diamond blue. I bought a used Mercedes-Benz                   24 owned an R500.
       25 diamond blue wagon from Escondido Motors.                              25 Q           Okay. So the most we pulled out is the subject
                                                                       Page 30                                                                       Page 32


           1          It might have been an '88. The year Irm not                    I   vehicle and maybe two of these that you believe might
           2   sure   of. I   ended up trading that car in.                          2   have been cars that you've owned at one point.
           3     Q      Do you recall what dealer you traded it in to?               3   And they were all on Page 3; right?
           4     A      I believe it would have been Escondido Motors                4 A, I believe that is correct.
           5     Q Okay.                                                             5 Q Okay.
           6     A In fact, I know it was Escondido Motors now                       6 A No, on Page 2, the second one down is a black
           7 thatl think       about it.                                             7   CL550, 2007. That very well might have been a car I
         8 Q Do you recall when you traded it in?           8 owned.
         9 ANo.                                             9 Q Okay.
       l0 Q Or an estimate for how many years ago it mighl 10 A Yeah.
       I t have been?                                      II   Q Okay. Now, the Mercedes-Benz that you have
       12 A I remember the fact that I was taking it down 12 owned, do you recall having any particular complaints,
       13 to get a coffee cup holder. Back then they didn't have                 l3 problems, or issues with those cars?
       14 one, and my wife really wanted a coffee cup holder.                    14 A On the which?
       15 And I ended up with a brand new wagon that                             15 Q On the Mercedes-Benz vehicles that you owned,
       16 was --                                                                 l6 other than the subject vehicle.
       17       MS. WALLACE: With a coffee cup holder.                           17 A No.
       18       TF{E WITNESS: -- that was on the showroom                        l8 Q So even if we include all of the ones that we
       19 floor, which I always referred to as my $55,000 cup                    19 went through that are contained in Exhibit 3, up to
       20 holder.                                                                20 possibly four vehicles, three vehicles other than the
       21 MS. WALLACE: That's funny.                                             2l      subject vehicle, you don't recall having any particular
       22 TFIE WITNESS: And -- yeah.                                             22 problems with those         cars?
       23 BY MR. GRECO:                                                          23 A I don't.
       24 Q Okay.                                                                24     And in looking at this, there's another on
       25 A And that was -- I'm thinking roughly 2000 --                         25 Page 2, the third one down, is an Asp -- Aspen Green
                                                                    Page 3 I                                                                         Page 33


                                                                                                                                  9 (Pages 30 - 33)
                                                              Veritext Le gal  lutronsSo
                                                                    866 299-5127
Case 3:19-cv-00513-MMA-WVG Document 22-3 Filed 01/24/20 PageID.232 Page 10 of 37



         I   E320S. I did lease a green Mercedes wagon after the                         I      Q   I take it the RV you only use when you go
         2   blue cup holder wagon. So that car very well may have                       2   camping or on trips?
         3   been mine.                                                                  3 A That's correct.
         4 Q        Okay. Do you recall having any problems with                         4 Q Have you experienced any problems with the RV?
         5   that car?                                                                   5 A No drivability problems. Anyone who's owned an
         6 ANo.                                                                          6   RV probably can recite many coach-related issues.
         7 Q Okay.                                                                       7         But it's been a good motor home. I don't have
         8 A All right. So as I'm looking at more details                                8   any issues with it.
         t here, on the fourlh oue down on Page 2, the 2000 5500 --                      9 Q        And your understanding, the -- the chassis and
        10 no.                                                                       I   0   platform for the vehicle is not a Mercedes-Benz product
        11      I had a CL500 that was blue. And it would have                       II      as far as you know; correct?

        12 been about a 2000 model year. Not an S. So that                           12 A           It is not.
        l3   couldn't have been mine.        I thought maybe that was a CL.          13 Q           Have you had particular problems with the
        14 Okay.                                                                     14 Aston Maftin?
        15 Q        Okay. All right. Do you recall having any                        15 A No.
        l6   particular problems with any Mercedes-Benz over the                     16 Q Have you had any particular problems that you
        17 years other than whatever the issues are in this                          l7 can recall with the Jeep?
        18 lawsuit?                                                                  18 A No.
        19        MS. WALLACE: Mercedes-Benzthat he's owned?                         19 Q All right. Because I think it's a befter copy
        20 BYMR,GRECO:                                                               20      and easier to read, let's go back to Exhibit   2.   The
        2l Q Mercedes-Benzthat you've owned.                                         2l first few pages are the purchase agreement for the
        22 A No.                                                                     22 vehicle. That will be the first three pages.
        23 Q So I sort ofasked whether or not you                                    23            So is this a true and accurate copy   ofthe
        24   rccognized, any of the vehicles that were in Exhibit 3.                 24 purchase        agreement that you entered into     fol the subject
        25   And then    I   also went on to say, did you owrl any of them.          25 vehicle?
                                                                           Page 34                                                                      Page 36


         I        Do you recognize any ofthe vehicles that we                            1 A        Ithinkso.
         2   did not pull out as ones that you've owned?                                 2 Q        Did you test-drive the vehicle before deciding
         3 ANo.                                                                          3 to purchase it?
         4 Q Other than the Maserati and the subject                                     4 A        Yes.
         5 vehicle, can       you think   of--   are there any cars that                 5 Q        Did your wife go with you when you test-drove
         6   stand out in your mind as vehicles that you had any, you                    6   the vehicle?
         7 know,    sort of particular repeat problems with over the                  7        A    I don't believe   so.

         8 years?                                                                     8        Q    Did you go with the sales representative?
         9        MS. WALLACE: Again, vehicles that he's owned?                       9        A    Yes.
        10        MR. GRECO: Yes.                                                    10        Q    Do you recall the name of the sales
        1l        MS. WALLACE: Okay.                                                 I   1 representative?
        12        THE WITNESS: No.                                                   12 A No.
        13 BY MR. GRECO:                                                             13 Q When you took the vehicle on the test drive,
        14 Q To your knowledge, has anyone in your immediate                         14 were you able to take it on the freeway?
        I 5 family requested that a manufacturer repurchase or                       15 A           I actually test-drove it more than once.     But,
        l6   replace an automobile?                                                  16 yes.
        17      And by "immediate family," I just mean wife,                         17 Q           How many times did you test-drive it?
        18 your children, parents, brothers or sisters.                              18 A           Ibelievetwice.
        19 A No.                                                                     19 Q           Any pafiicular reason why you test-drove it
        20 Q My understanding               is that the vehicles you                 20 twice?
        21 currently own are a2072          Jeep Grand Cherokee.                     2l A           Yes.
        22 A        That's correct.                                                  22 Q           Why is that?
        23 Q        The subject vehicle, the Aston Martin; and that                  23 A     We were deciding on what car to get for Arlene.
        24 there's also an RV; is that correct?                                      24 We had preffy much determined we wanted a coupe but had
        25 A        That's correct.                                                  25 not decided on which coupe.
                                                                           Page 35                                                                      Page 37


                                                                                                                                  l0     (Pages 34 - 37)
                                                                 Veritext Legal Solutions
                                                                           866 299-5127
Case 3:19-cv-00513-MMA-WVG Document 22-3 Filed 01/24/20 PageID.233 Page 11 of 37



         I           So we test-drove a Cadillac coupe.   I don't                  1 notice -- I believe       that's the fourth page of Exhibit 2.
         2   rccall the model. We then test-drove an Audi A.5, I                   2 A          All right.
         3 believe. And         we were kind of deciding between those two         3 Q          Okay. For the sake ofthe record, this
         4   cars.                                                                4 document has Important Safety              Recall Interim Notice
         5           And I sofi of, on my own, thought I would like               5 listed at the top.
         6 to see what        sort of a coupe Mercedes has in that same           6           It says that it's from Christian Treiber,
         7   general category of car. By category, I mean size,                   7 T-r-e-i-b-e-r, Vice President of Customer                Services.
         8 price     range.                                                       8 lt's addressed to William R. McGee.
         9     And so on my own, I went to Escondido Motors.                      9           It appears to have the 1601 South Pacific
        10 They had this C350 there. I asked to test-drive it.                   l0 Street,      Unit 82, listed as the address that it was sent
        11           To me, the test-drive of that car was far more              l1 to.
        l2   impressive than the other cars that I had test-driven.              12           Mr. McGee, does this appear to be an accurate
        13 And at that point, I was very much encouraging Arlene to              13 copy of the letter you received from Mercedes-Benz?
        14 look at     a Mercedes, the Mercedes-Benz.                            14 A I believe it is.
        15 Q          When you say much "more impressive," what did              l5 Q And did you receive this letter in February of
        16 you mean by that?                                                     t6   2019?
        17 A          It drove much smoother; felt more solid.                   17 A          I don't recall. But that
                                                                                                                      sounds about right.
        18 Q          Were there any -- my understanding is you were             18 Q        And earlier when you spoke about the recall, is
        19 purchasing this car for Arlene; right?                                l9   this the recall you're talking about?
        20 A Absolutely correct.                                                 20 A Yes.
        2l Q Okay. Did she express             to you anything that was          2l Q Is the reason that you filed this lawsuit
        22 partiaiarly impoftant to her in deciding on what kind                 22   because of this recall?
        23 of car she was going to get?                                          23 A Yes.
        24 A         She is all aboutthe looks.                                  24 Q There are no other problems with the vehicle
        25 Q         Okay. So there were no particular features                  25   Lhat   you feel are substantial impairment to its value
                                                                       Page 38                                                                   Page 40


         1 that came with the C350 that were particularly important               I safety?
         2   to her as far as you know?                                           2 ANo.
         3 A         No. The only thing     she expressed about the               3      MS. WALLACE:             Objection. Calls for legal
         4   features is she loved the fact that on the grille it's               4   conclusion.
         5   got a little light that lights up the Mercedes star.                 5 BYMR,GRECO:
         6                      very cool.
             She thought that was                                                 6 Q         Same question regarding its use. Are there any
         7 Q Were there any particular features that were                         7   other problems that you feel substantially impair the
         8 important to you in making the decision to purchase this               8 vehicle's use other      than potentially this recall?
         9 over any ofthe other vehicles you looked at?                           9          MS. WALLACE: Same objection.
        10 A Yes. I wanted a car that was safe. I wanted a                       10          THE WITNESS: No.
        I I car that accelerated smoothly, handled relatively                    1I BYMR.GRECO:
        l2 nimbly, and just felt solid.                                          12 Q Okay. Sowhat'syourunderstandingofthe
        13 Q In your experience        in driving the vehicle, have              l3 issue that the recall is related to?
        14 there ever been times where you feel like it did not                  14 A My understanding is what I read on the notice
        15 accelerate smoothly?                                                  l5 that says, "Under certain circumstances during a crash
        16 A I've never felt that.                                               l6 that necessitates frontal airbag deployment, the defect
        17 Q Have there ever been times that you feel like                       l7 in your passenger side airbag inflater may cause the
        18 it did not handle nimbly?                                             l8 airbag to explode.
       19 A No.                                                                  19          "A passenger side inflater explosion during
       20 Q Are there times that you've driven the vehicle                       20 deployment could result in sharp metal fragments
       21    and you felt unsafe in the vehicle?                                 2 1 striking the front passenger or other occupants possibly

       22 A          Yes. I think from the point that we got the                 22   causing serious injury or death."
       23 recall notice. IfI'm driving the vehicle and someone                   23          It's pretty much the extent of my
       24 isinthe passenger seat, I have a safety concern.                       24 understanding.
       25 Q          Okay. And when we're talking about the recall               25 Q         Okay. Have you done any additional research
                                                                      Page 39                                                                    Page 41


                                                                                                                               1l (Pages      38 -   4l)
                                                             Veritext Legal Solutions
                                                                      866 299-5127
Case 3:19-cv-00513-MMA-WVG Document 22-3 Filed 01/24/20 PageID.234 Page 12 of 37



            I   into the parts or remedy or the potential problems                          I attorney/client privilege and also spousal privilege.
            2   related to this recall?                                                     2      Ifyou want to answer, you can go ahead.
            3 ANo.                                                                          3      TFIE WITNESS: No, I have not told her to do
            4 Q Are you familiar        with -- as an attorney who                          4 lhat.
            5 specializes in Lemon Law, are you familiar with any of                        5 BYMR,GRECO:
            6 the litigation that has to do with Takata airbags over                        6 Q When's the last time you drove the subject
            7
            the last - at this point, it's almost ten years?                                7   vehicle?
          8 A Not particularly.                                                             8 A I believe I drove it last weekend.
          9 Q Are you familiar with any of the orders from                                  9 Q Was anyone a passenger in the vehicle at that
        l0 the National Highway Transportation and Safety                               l0 time?
        I I Administration regarding the priority of how these                          I1 A I take it back. I did not drive it last
        l2 airbags are replaced in particular vehicles?                                 12 weekend. I drove it probably about two weeks ago.
        13 A No.                                                                        13 Q Was anyone a passenger in the vehicle           at that
        14 Q Are you at all familiar with any lawsuits filed                            14 time?
        15 by manufacturers against Takata for fraud?                                   15 A          Yes. Arlene was.
        16 A No.                                                                        16 Q     Have you ever ridden as a passenger in the
        17 Q Under California's Lemon Law, are you familiar                             17 vehicle in the last six months?
        18 with any provisions that have to do with the                                 18 A Yes.
        l9      manufacturer's inability to repair a vehicle due to                     19 Q Do you have an estimate for how many times?
        20 circumstances out of-- outside ofits control?                                20 A In the last six months, maybe ten times.
        2l      MS. WALLACE: Can you read that question                       back?     21 Q When you were driving the car two weeks ago
        22           (Record read)                                                      22 with Arlene as a passenger, was she sitting in the
        23            MS. WALLACE: I'm just going to object. It                         23 backseat or the front passenger seat?
        24      calls for a legal conclusion. Potentially violates                      24 A The front.
        25      attorneylclient privilege and work product.                             25 Q Do you recall where you were going?
                                                                              Page 42                                                           Page 44


            I        But   I'll let you answer.                                             I     A We were going down to San Diego.
            2        THE WITNESS: I'm familiar with a section in                            2     Q And about how long of a drive is that?
            3   the Act that discusses that.                                                3     A Thirty-five miles.
            4 BYMR.GRECO:                                                                   4     Q Do you recall the time of day?
            5 Q Without going into the details              of any                          5     A Late afternoon or early evening. Late
            6   particular cases or parties involved orthe vehicles                         6 afternoon.
            7   involved, have you filed any lawsuits on behalfofany                        7 Q Was it a -- do you recall what day of the week
            8   other consumers where the sole claim is based on the                        8 it was?
            9 Takata airbag recall?                                                      9        A It was a weekday.
        10 MS. WALLACE: Objection. Violates                                             l0        Q So did you take the 5 South to get there?
        1I attorney/client and work product.                                            11        A Yes.
        12 I'll let Bill answer.                                                        12        Q Was there traffic?
        13 THE WITNESS: I have filed lawsuits for clients                               13        A Yes,
        14      based upon recalls where parts have been unavailable.            I      14   Q How would you describe traffic? Was it light?
        15      don't recall   if   any of those were specific to the -- to             15 Heavy?
        16      the Takata airbag recall.                                               16 A It was heavy towards the end,
        17      BY MR. GRECO:                                                           l7 Q      Do you recall the highest speed you were able
        18        Q   Do you own the Aston Martin?                                      18 to get the vehicle up to while you were driving?
        19        A   Yes.                                                              19 A Not specifically, no.
        20        Q   You also own the Jeep, too; right?                                20 Q But you weren't at a crawl the entire time
        2l        A   Yes.                                                              2l going less than 20 miles an hour?
        22        Q   Have you ever told your wife to stop driving                      22 A Definitely not.
        23 the C350 altogether? Just park it; leave it in the                           23 Q Do you recall if you were able to get the
        24 driveway and drive one ofthe other vehicles?                                 24 vehicle      up to 45 miles per hour?
        25 MS. WALLACE: I'm going to object based on                                    25 A         Yes.
                                                                              Page 43                                                           Page 45


                                                                                                                                   12 (Pages 42   - 45)
                                                                     Veritext Legal Solutrons
                                                                              866 299-5127
Case 3:19-cv-00513-MMA-WVG Document 22-3 Filed 01/24/20 PageID.235 Page 13 of 37



         I Q What about 60 miles per hour?                                     I the backseat of the vehicle as a passenger?
         2 A Yes.                                                              2 A Yes, she has.
         3 Q And I take it then you drove back from                            3 Q On those occasions, was it because there was a
         4   San   Diego at some point, too; correct?                          4   person or some object in the front passenger seat?
         5 A          That's correct.                                          5 A Yes.
         6 Q          All right. Do you recall what day you drove              6  MS. WALLACE:              Objection. Calls for
         7 back?                                                               7 speculation.
         8     A Same night.                                                   8 BYMR.GRECO:
         9     Q Was there less traffic at that time?                           9 Q You mentioned that with the Maserati, you
        l0     A Much less.                                                   10 had -- the Maserati Quattro that was repurchased, you
        11     Q Did Arlene ride in the passenger seat?                       I I had called the rep that you had dealt with before.
        12     A Yes.                                                         12 I assume on pre-litigation demands?
        13     Q The front passenger seat?                                    13 A That's comect.
        14     A Yes.                                                         14 Q And asked ifthey could replace your vehicle.
        15     Q Were you able to get the vehicle up to 60 miles              15 Did you do that in this instance for the
        16   an hour on the way back?                                         16 Mercedes-Benz?
        17 A Yes.                                                             17 A No.
        18 Q Did you tell Arlene to sit in the backseat of                    18 Q Is there any reason why you didn't call a rep
        19 the vehicle at any point?                                          l9 from Mercedes-Benz or call the Mercedes-Benz l-800
        20 A Ididnot.                                        20 number?
        2l Q And the six times you rode as a passenger, wer( 2l A I didn't believe it would be productive.
        22 you always sitting in the front passenger        seat?             22 Q         Are you aware that Mercedes-Benz participates
        23 MS. WALLACE: Objection. That                     misstates.        23 in the BBB Auto Line Arbitration program?
        24 BY MR. GRECO:                                                      24 A I think I'm -- yeah. I'm probably aware of
        25 Q         The six times that you recall riding in -- let           25   that.
                                                                    Page 46                                                             Page 48


         1   me start over,                                                    I      Q    Is there any reason why you didn't pursue this
         2        The six times that you estimated you might have              2   case under arbitration?
         3   ridden in the vehicle since -- in the last six months as          3 A         Yeah. I don't care for the arbitration
         4   a passenger, were you sitting in the front passenger              4 procedures.
         5   seat?                                                             5 Q         You said you didn't believe it would be
         6 A Yes.                                                              6 productive to call Mercedes-Benz l-800 number.
         7  MS. WALLACE:               It still   misstates testimony.         7  Is that accurate?
         8 But you're     good.                                                8 A Yes.
         9 BYMR.GRECO:                                                         9 Q Why did you feel that way?
        l0 Q         Did that misstate your testimony in any way?             10 A I didn't believe that they would -- actually, I
        1l A         Yes. You said in the roughly six times. I                1l believe they would deny my claim.
        12 think my testimony was ten times.                                  12 Q Okay. Why did you think that?
        13 Q Okay. So for those ten times, were you riding                    13      A It was just my experience telling      me that.
        14 in the passenger -- front passenger seat?                          14      Q What kind of experience?
        15 A Yes.                                                             l5      A Dealing with Mercedes-Benz.
        16 Q Have you ever ridden as a passenger in the                       16      Q    Your experience as an attorney?
        17 backseat ofthe vehicle?                                            17      A Yes.
        l8 A Probably.                                                        18      Q Okay. And making         pre-litigation demands on
        19 Q On those occasions,          was it because somebody             19 behalf of your clients?
        20   else was sitting in the front passenger seat?                    20 A That is certainly a part of my experience, yes.
        2l A       Or there may have been some object there.                  21 Q Okay. Can we go back to Exhibit 2. Turn to --
        22 Q But not because you felt unsafe             sitting in the       22 Ibelieve it's the sixth page of Exhibit 2.
        23 front     passenger seat?                                          23 A All right. I have it.
        24 A No.                                                              24 Q Okay. This, to me, appears to be a copy of a
        25 Q To your knowledge,           has     Arlene ever ridden in       25   note that has Mercedes-Benz on it.
                                                                    Page 47                                                             Page 49


                                                                                                                       13 (Pages 46        - 49)
                                                          Veritext Legal        So   lution   s
                                                                 866 299-5127
Case 3:19-cv-00513-MMA-WVG Document 22-3 Filed 01/24/20 PageID.236 Page 14 of 37



            I         When I deposed your wife earlier, she mentioned                         I $54,798.15 at No. 7 down below.
            2 that some of this looked like your handwriting       tltat                      2      Does that sound closer to what you would have
            3 appears on this note.                                                           3   paid?
            4         Does any of this look like your handwriting?                            4 A         That sounds exactly what I would have paid.
            5 A Yes.                                                                          5 Q         Okay. Is that -- and that also included -- it
            6 Q What parts of this note look like your                                        6   looks likes there's two optional service contracts that
            7   handwriting?                                                                  7   were with the car if you look at the top of the page at
            8 A        The date,"8123119," the word "Sandy," and the                          8   items L and M.
            9   date, "May'20."                                                               9 A         Yeah. A maintenance plan        as   well as an
        l0        Q    Okay. Why did you write the date on this note?                     l0      extended service plan.
        1l        A    That's the date I called this number for                           I   I     Q     Okay. Your wife also mentioned that some
        12 Mercedes-Benz USA.                                                             l2      wheels were swapped for the vehicle.
        13 Q Okay. Why did you write "Sandy," dash,                                       13           Do you recall the wheels being swapped on the
        14 "May'20"?                                                                      14 vehicle?
        l5        A    Sandy was the Mercedes-Benz representative that                    15 A            Yes.
        16 I spoke with. Very nice lady. And May'20 was her                               16 Q            Do you recall the type of wheels that were
        l7      estimate of when the parts may be available to repair                     17 added to the vehicle in exchange for the ones already on
        18 our car.                                                                       18 there?
        19 Q           About how long did that phone conversation                         19 A My recollection is they were the wheels that
        20 last?                                                                          20 were on an AMG model.
        2l A           Five to ten minutes.                                               2l           MR. GRECO: I'm going to mark as four.
        22 Q           Do you recall anything else about it other than                    22           (Exhibit 4 marked)
        23      asking Sandy when the repairs or the palts might be                       23 BYMR.GRECO:
        24      available and her giving you the May of 2020                              24 Q            This is a copy ofthe dealjacket that we
        25 information?                                                                   25 received from Mercedes-Benz ofEscondido. I hadn't                used
                                                                           Page 50                                                                           Page 52


            I     A    I   just recall she was very friendly, attempted                       I it before because the copy ofthe contract that we have
            2   to be informative. I think she said something to assure                       2 in here is very difficult to read.
            3   me that Mercedes-Benz was doing all it could do and                           3       But there's just a few things that I want to
            4 don't hesitate to call back ifthere    was anything else                        4 pull out, Mr. McGee.
            5 they could do to help me.                                                       5        If   you go to the page that's marked
            6 Q        Okay. Did you ever have any conversations with                         6 MBUSA 000527, there's           a copy   of a check and a credit
            7   Chris Islas at Hoehn Motors?                                                  7 card receipt here.
            8 ANo.                                                                            8        Is that your signature on the copy ofthe
            9 Q And then, I take it, still sticking with that                                 9   check?
        10 last page we were looking          at, the phone number that's                 l0 A            Yes.
        11 written there, and then MBUSA and the VIN number                               II Q            All right. It   looks like the check was for
        12 provided underneath, do you have any idea who wrote                            t2      $46,798.1s.
        13 that?                                                                          13 A Corect.
        14 A           It's my understanding from Arlene that Chris                       14 Q All right. And then the credit card bill is
        I   5   wrote that on a Post-It note and gave it to her.                          l5 for 8,000?
        16 Q     All right. Going back to the first three pages                           16 A Yes.
        17 of Exhibit 2, I'm looking at the first page.                                   I7 Q All right. Is that your signature on the
        18            Was the total sale price that you paid for the                      18 credit card receipt?
        19 vehicle, $60,687.84?                                                           19 A Yes.
        20 A The total sale price -- no, that doesn't sound                               20 Q So that's the total amount that you paid for
        2l right. No, that's not -- that -- that is the price I                           2l the car; right?
        22 would have paid had I financed the car and made all 48                         22 A The sum ofthose two numbers, yes.
        23 monthly car payments that they were proposing to me.                           23 Q Okay. All right. And if you turn to the page
        24 Q           Okay. But instead, what you did was you                            24      that's marked MBUSA 000538.
        25      paid -- if we look at the second page, there's                            25 A            Okay.
                                                                           Page   5   I                                                                     Page 53


                                                                                                                                            l4   (Pages 50 - 53)
                                                               Veritext Legal Solutions
                                                                    866 299-s127
Case 3:19-cv-00513-MMA-WVG Document 22-3 Filed 01/24/20 PageID.237 Page 15 of 37



         I      Q    And you may also want to look at 000539. All               I repair and maintenance of automobiles?
         2 right.                                                               2 ANo.
         3        Did these two pages contain the two additional                3 Q You never took any shop classes in high school
         4   service contracts that you purchased for the vehicle?              4 ol anything like     that?
         5 A Yes.                                                               5 A        I took   a semester of auto mech. in high school.
         6 Q Okay. And looking at 538, is that your                             6 It might  have been a year of auto mech.
         7 signature next to the customer's        signature?                   7 Q        What did you learn, if you recall?
         8 A Yes.                                                               8 A        The basic operations ofan internal combustion
         9 Q And the same on 539, is that your signature                        9   gas engine.
        l0   next to the date under Buyer's Signature?                         l0 Q Andsincehighschool,haveyoutaken any
        ll A Yes.                                                              I I coursework, any classes, or anything like that in the
        12 Q Ifyou go to 000541, is that -- does that                          12 repair and maintenance of automobiles?
        13 appear to be your driver's license that's copied there?             13 A No.
        14 A It does.                                                          14 Q You never worked             at a dealership or for a
        15 MS. WALLACE:             And blown up.                              15 manufacturer?
        16 BY MR. GRECO:                                                       16 A No.
        17 Q And then if you turn to the following page,                       1'7 MR. GRECO: Whv don't we take five minutes?
        18 there's an insurance card there.                                    18 (Recess)
        19 A Yes.                                                   19 BY MR. GRECO:
        20 Q While I understand we're going to get a copy o{ 20 Q Mr. McGee, do you recall taking any trips in
        2l the insurance card or -- that pefiains to the particular 2 I the vehicle by yourself or with your wife over a hundred
        22 vehicle, is it the same insurance company            that's         22 miles?
        23 represented here?                                                   23 A       I   can only recall two,   I believe, that would
        24 A         Same insurance company, probably the same                 24 have been over      a hundred miles.

        25 policy number.                                                      25 Q       Okay. Al1 right. Where did you go on those
                                                                     Page 54                                                                 Page 56


         1 Q Okay. Okay. We can put that aside.                                 I trips that you can recall?
         2  Have you ever seen any warning lights come on                       2 A One was up to Carmel/Monterey               area. And the
         3in the vehicle when you've been driving it?                           3   other was to LAlBeverly Hills area.
         4 A I've seen the tire pressure light on. I do not                     4 Q       Do you recall when you guys took the Monterey
         5 recall   any other warning lights.                                   5 trip, or can you give    me an estimate?
         6 Q        Have you ever put air in the vehicle's tires                6 A       Oh, boy. I believe 2017 maybe.
         7   yourself?                                                          7 Q       Okay. What about to Beverly Hills?
         8 A        I have.                                                     8 A       That would have been probably the summer
         9 Q        Andwhenyoudothat, doyoujustdothatata                        9 of'19.
        l0   gas station?                                                      l0 Q Do you recall experiencing any particular
        11     A No. I have a portable air compressor.                         I I problems with the vehicle on the drive to Monterey?
        12     Q Do you keep that in the C350?                                 12 A I'm sorry. I need to backtrack. Summer of '18
        13     A No.                                                           13 would be the trip to LA, not'19.
        14     Q Oh. So do youjust put air in the tires at                     14 Q       Do you recall experiencing any particular
        15 yourhouse?                                                          15 problems with the vehicle on the trip to Monterey?
        16 A        I haven't done that since we moved from Poway.             16 A No.
        17 But when we lived in Poway, on occasion, I would do                 l7 Q Do you recall experiencing            any particular
        18 that.                                                               l8   ploblem with the vehicle on the trip to Beverly Hills?
        19 Q        What kind of gas do you put in the vehicle when            19 A       No.
        20 you drive it?                                                       20 Q       Have there been any trips that you were
        2l A        Premium.                                                   21 planning on taking in the vehicle that you had not taken
        22 Q        Have you performed any tnaintenance on the                 22 because ofyour concerns related to the recall?
        23 vehicle yourself?                                                   23 A       On trips ofreally any length since the recall,
        24 A No.                                                               24 we have taken      the Jeep.
        25 Q Do you have any particular training          in the               25 Q       Between January 2016 and January of2019, other
                                                                     Page 55                                                                 Page 57


                                                                                                                            15 (Pages 54        - 57)
                                                           Veritext Legal Solutions
                                                                 866 299-5127
Case 3:19-cv-00513-MMA-WVG Document 22-3 Filed 01/24/20 PageID.238 Page 16 of 37



         1   than the trip to Monterey and the tlip to Beverly Hills,        I         MR. GRECO: Sure.
         2   did you take any other driving trips that were more than        2         (Discussion   offthe record)
         3   a hundred miles?                                                3 BYMR.GRECO:
         4 A Yes.                                                            4 Q        So,   Mr. McGee, I believe earlier you had told
         5 Q Do you recall how many?                                         5   me that the only times you recall,    if any, actually
         6 ANo.                                                              6   being at a Mercedes-Benz dealership with your wife when
         7 Q More than one?                                                  7   the car was brought in or picked up was the times that
         8 A Yes.                                                            8 you were dropping her off or picking her up from a
         9 Q More than five?                                                 9   service appointment; right?
        l0 A What are the date parameters again?                            l0 A        That's correct.
        l1 Q January 2016 and January of20l9.                               II Q        Okay. So would you have been with her on any
        12 A I don't know if there would be more than five.                 12 ofthe occasions that the vehiclejust came in for a car
        l3 Possibly.                                                        13 wash?
        14 Q Okay. Can you recall any ofthose tlips                         14 A       I don't believe I would have been there for        any
        l5 specifically?                                                    l5   ofthose.
        16 A There was, I believe, one or two trips to the                  16 Q        Or any occasion when she might have come by to
        17   San Luis Obispo area.                                          17 put air in the tires?
        l8 Q And what vehicle did you take on those trips?                  18 A No.
        19 A The Jeep.                                                      19 Q Okay.
        20 Q Any reason why you chose to take the Jeep                      20 MS. WALLACE: Can I clarify? Just air in the
        2l instead ofthe sub.iect vehicle?                                  2l tires because I believe there's some ROs that talk about
        22 A I don't recall presently.                                      22 air in the tires but also some other     issues.
        23 Q Okay. And any other trips that you can recall                  23        MR. GRECO: Yeah. Anything that was            -     my
        24 other than the one or two to the San Luis Obispo area?           24 understanding from Arlene's testimony --
        25 A I've driven to LA for work-related issues on a                 25 BYMR.GRECO:
                                                                  Page 58                                                                      Page 60


         I handful of occasions. Whetherthat's more than a                   I     Q   And, Mr. McGee, you were present for your
         2 hundred miles or not, I don't know. It's right in that            2   wife's testimony earlier today; right?
         3 ballpark, I guess.                                                3 A Yes, Iwas.
         4 Q      The two trips -- one or two trips to San Luis              4 Q Okay. My understanding               from her testimony was
         5   Obispo area, did Arlene come with you?                          5   that there were certain times that she would come by
         6 A        Yes.                                                     6 just to get a car wash or have air put in the tires, but
         7 Q     Any other trips that you took not for work that             7   not necessarily had the vehicle brought back for
         8 you can recall with Arlene that were between                      8   repairs.
         9 January 2016 andJanuary 2019?                                     9  Do you have the same understanding?
        10 A Over a hundred miles driving?                                  10 A Yes.
        l1 Q Yeah. Let's stick with over a hundred miles.                   1l Q Okay. The only times you would have been there
        12 A Not that I can recall right now.                               l2   would have been times that the vehicle was actually
        13 Q Do you know ifyou guys have evertaken the                      l3   taken by the service department for maintenance or
        14 subject vehicle to Mexico?                                       14 repair?
        15 A We have not.                                                   l5 A That's correct.
        16 Q Have you driven to Mexico at any point since                   16 Q Okay.
        17   January 2016?                                                  17 MR. GRECO: Let's go ahead and mark this as
        l8 A       We did drive down to Mexico for one vacation.            l8   Exhibit 5. This is Mercedes-Benz of Escondido Repair
        19 And I'm not sure if it was before or after January               19 Order 691945.
        20 of'16.                                                           20 The mileage recorded on the vehicle at that
        21     Q   Okay. What vehicle did you take?                         2l time was 4,034. And the open date of the repair order
        22     A The Jeep.                                                  22 is April6thof 2016.
        23     Q And Arlene was with you?                                   23    (Exhibit 5 marked.l
        24     A Yes.                                                       24 BYMR.GRECO:
        25        THE WITNESS: Let's go off the ."to.d.                     25 Q All right. Mr. McGee, if you could, please
                                                                  ,uu. rn                                                                   Page 6   1




                                                                                                                         16 (Pages 58           - 61)
                                                         Veritext Legal Solutions
                                                               866 299-st27
Case 3:19-cv-00513-MMA-WVG Document 22-3 Filed 01/24/20 PageID.239 Page 17 of 37



          I   take a moment and review what we've marked as Exhibit 5,                I your wife have owned it?
         2    and let me know when you're finished.                                   2 A Dozens.
         3 A        All right.                                                        3      MR. GRECO: Let's go ahead and mark as
         4 Q        Do you recall if you were with your wife when                     4 Exhibit 6. This         is Mercedes-Benz of Escondido Repair
         5    she dropped the vehicle   off for this service visit?                   5 Order 693042.
         6 A        I may have been.                                                  6         The Repair Order is opened on April 22nd,2016.
         7 Q        Okay. There's a service advisor listed up in                      7 And     the mileage is repofied at -- as 4, I 8l      .


         8    the left-hand corner: Lawrence, L-a-w-r-e-n-c-e,                        8         (Exhibit 6 marked)
         9    Borders, B-o-r-d-e-r-s.                                                9 BYMR.GRECO:
        l0      Do you remember having any conversation with                        l0 Q Mr. McGee, please take a moment to review
        1 I anyone named Lawrence Borders at any point during the                   l l Exhibit 6, and let me know when you're finished.
        12 history ofthis vehicle?                                                  12 A All right.
        13 A Idon't. Idon'tknow.                                                    13 Q Do you recall if you were with your wife when
        14 Q Okay. Do you recall your wife ever telling you                         l4    she brouglrt the vehicle to Mercedes-Benz of Escondido on
        15 that the vehicle had an issue where it was making a                      15 April 22nd,2016?
        l6    clicking noise when opening or closing the driver's                   16 A Ibelievelwas.
        17 door?                                                                    17 Q Okay. And is this the time that we were
        18 A        Yes.                                                            l8    speaking about earlier where there was an issue with the
        19 Q        Did you ever personally hear    a   clicking noise              19 doorhanging?
        20 coming from the vehicle when opening or closing the                      20 A            Yes.
        2l driver's door?                                                           21 Q            Do you recall who you spoke to at Mercedes-Benz
        22 A Yes.                                                                   22 ofEscondido?
        23 Q Do you recall having any conversations             with any            23 A            Ijustrecall --Ibelieve itwasourservice
        24 dealership personnel related to that clicking noise?                     24 writer       at the time.
        25 A        Not specifically, but I might have.                             25 Q            Do you recall anything more about the substance
                                                                          Page 62                                                                         Page 64


         1 Q        Do you recall your wife ever telling you that                     I   ofthat conversation other than what we've aheady
         2    she saw brake dust on the vehicle?                                     2    discussed?
         3 A Yes.                                                                    3 A            I   do recall something about this line item B
         4 Q Did you ever personally           see any brake dust on                 4    that talks about the lower door rocker panel paint being
         5    the vehicle?                                                           5    cracked.
         6 A        I personally   saw what she was referring    to. It              6          And I believe that was kind of -- that was
         7    may very well be brake dust. I'm not certain.                          7 occuning where the door was actually hanging up. And
         8 Q Have you seen that on the vehicle recently?                             8 so it was actually cracking the paint because the door
         9 A Yes.                                                                    9 would open and close. And it would literally hit
        10 Q What does it look like to you?                                         l0    against the other panel.
        1I   A In parts, it looks like it could be brake dust                       ll          I   also do recall some discussion on line --
        l2 because it's soft of a cloudy film, if you will. But                     12 regarding line item C about the front bumper being
        l3 then there are also some more thicker streaks, almost                    l3    scratched that we had noticed when we had picked up the
        l4 like some sort of liquid that is being blown back onto                   14 car on the prior occasion.
        15 the lower panel ofthe car.                                               15 Q Okay. There's also a line item G that mentions
        16 Q And have you seen that same --just staying                             l6    a ding in the passenger rear quafter panel.
        l7 with the dust that you mentioned, have you seen the same                 17 Do you recall ever seeing that?
        l8 dust near all four wheels on the lower panel?                            18 A That also rings a bell. I don't have a lot of
        19 A I believe I have seen it on all four wheels.                           19 recollection about that. But I do -- I do seem to
        20 But it   seems to me that it is the two rears that are the               20 recall us finding that        as   well.
        2l    most pronounced.                                                      2l      Q       Okay. Did you pay anything for any of the
        22 Q What about thicker streaking rnarks?                                   22    repairs that were performed on this occasion?
        23 A The same.                                                              23 A No.
        24 Q Do you have an estimate for how many times                             24 Q And have you noticed                     any problems with the
        25 you've noticed this on the vehicle in the time you         and           25 driver door since this repair visit?
                                                                         Page 63                                                                          Page 65


                                                                                                                                        17 (Pages 62       - 65)
                                                             Veritext Legal Solutions
                                                                       866 299-5127
Case 3:19-cv-00513-MMA-WVG Document 22-3 Filed 01/24/20 PageID.240 Page 18 of 37



         1 ANo.                                                                            I   that there was a particular point on the freeway when
         2 Q And were all of the other items -- the                                        2   she   would heal a crackling static sound coming from the
         3   scratches and the dings, were those repaired to your                          3 Bluetooth and speakers above her head.
         4   satisfaction on this visit?                                                   4  Did you ever experience anything like that?
         5 A Yes.                                                                          5 A Not that I recall.
         6  MR. GRECO: I'm going to go ahead and mark that                                 6 Q Okay.
         7   as   Exhibit 8.                                                               7  MR. GRECO: Marlc as Exhibit No. 9. This is
         8          MS. WALLACE: Seven.                                                    8 Mercedes-Benz ofEscondido Repair Order 732089.
         9          MR. GRECO: Seven. Thank you. Exhibit 7,                                9          Mileage reported on the vehicle at this time
        10 Melcedes-Benz ofEscondido Repair Order 706559.                                 l0   was 25,953.    Itwas opened on November 2, 2017.
        1l          The mileage reported on this repair order is                          ll          (Exhibit9marked)
        12 11,040. And           the repair order was opened on October 28,               12 BY MR. GRECO:
        t3   2016.                                                                        13 Q      Mr. McGee, please take a moment to review this
        14      (Exhibit 7 marked)                                                        14 repair order, and let me know when you are finished.
        15 BY MR. GRECO:                                                                  15 A All right.
        16 Q Mr. McGee, please take a moment to review this                               16 Q         All right. Do you recall if you       were with your
        17 repair order, and let me know when you're finished.                            17 wife when he brought the vehicle in on November 2, 2017?
        l8 A             All right.                                                   18 A             I don'trecall.
        19 Q             Do you recall if you were with your wife when                19 Q             All right. Do you recall being with her when
        20   she brought the vehicle in on October 28th,2016?                         20       she   picked the vehicle up?
        2l A             Idonot.                                                      2l A Idon'trecall.
        22 Q             Okay. Do you recall ever coming in with her                  22 Q Okay. Did you ever experience any sluggishness
        23   for a maintenance visit?                                                 23 when trying to accelerate the vehicle?
        24 A         It's possible.                                                   24 A No.
        25 Q         Okay. Do you recall coming in with her for her                   25 Q Did your wife ever talk to you about
                                                                            Page 66                                                                           Page 68

         1   10,000-mile maintenance visit?                                               I experiencing that problem?
         2 A Idonot.                                                                      2 A Yes.
         3 Q Okay.                                                                        3 Q Do you recall what she told you?
         4  MR. GRECO: I am going to mark Exhibit 8. This                                 4 A I recall that she discussed that when she was
         5   is Mercedes-Benz of Escondido Repair Order 720159.                           5 going to work in      the morning, there were times where           it
         6          lt   indicates it was opened on May 16,2017.                          6 felt like,   when she would go to accelerate, that the car
         7   The mileage repofted on the vehicle at this time was                         7 would hesitate or was basically acting sluggish. I
         8   19,547.                                                                      8 think that was her word.
         9     (Exhibit 8 marked)                                                         9 Q         Okay. Did you ever try to      see   if you could
        10 BY MR. GRECO:                                                              10 duplicate that in the car by driving it?
        11 Q Mr. McGee, please take              a moment to   review this            11 A            I didn't specifically attempt to duplicate it
        12   repair order, and let me know when you're finished.                      12 as in take the car out first thing in the morning to see
        l3 A         All right.                                                       13 what it would do.
        14 Q         Do you recall if you were with your wife when                    14             On those occasions where I did drive the car,        I
        15 she brought the vehicle in on May 16,2017?                                 I   5 attempted to be kind of in tune to the issue to see if I
        16 A Idon'trecall.                                                            l6       could detect something, and    I   did not.
        17 Q Okay. Ifyou turn to the second page ofthis                               17 Q            Okay. Did you ever drive the car first thing
        l8   exhibit, there's a complaint on here for the     -   line C.             l8       in the morning?
        19         "Customer states the volume on the Bluetooth                       19 A      It's possible. But I don't have a specific
        20 phone setting         is not loud when using hands-free phone              20 r'ecollection of doing that.
        2l feature."                                                                  21 Q Okay. Okay. Do you recall ever seeing the
        22 Do you ever recall experiencing             a   problem like               22 chrome trim around the steering wheel, you know, peeling
        23 that in the vehicle when you were in it?                                   23 or --
        24 A         Idon'trecall.                                                    24 A Ithink--
        25 Q         During her deposition, your wife also mentioned                  25 Q -- or rubbing away?
                                                                            Page 67                                                                           Page 69


                                                                                                                                        18 (Pages 66           - 69)
                                                               Veritext Legal Solutions
                                                                     866 299-5t27
Case 3:19-cv-00513-MMA-WVG Document 22-3 Filed 01/24/20 PageID.241 Page 19 of 37



                I A         Ithinklsawthat.                                                 1 A Idon'trecall.
                2 Q         Do you know if that's still a problem with the                  2 Q Okay. Do you recall receiving                any other recall
                3   car?                                                                    3 notices other than the Takata         airbag recall?
                4 A         I   don't believe so.                                           4 A         I have   a   prefty vague recollection ofgetting
                5 Q         In the last six months, have you heard your                     5 this recall notice.
                6 wife ever tell      you that the car is still acting                      6 Q      Do you recall if the recall was performed, you
                7   sluggishly when she tries to accelerate it?                             7 know, within a few months of getting the notice?
                8 ANo.                                                                      8 A I don't recall. I would believe it was. It
                9  MR. GRECO: I'm going to have marked as                                   9 would be my habit to take the car in fairly quickly
            l0    Exhibit 10. This is Mercedes-Benz of Escondido Repair                    10 after getting that kind ofa notice.
            1   1 Order 736234.                                                            11 Q Okay. Do you recall if you were with your wift
            12             The mileage reported at the time of this repair                 12 when she picked the vehicle up after repairs were
            l3      order was 28,113. And it was opened on January 5, 2018.                l3 performed on this visit?
            14             (Exhibit 10 marked)                                             14 A No.
            15 BY MR. GRECO:                                                               15 MR. GRECO: Let's have marked as Exhibit 12.
            16 Q Mr. McGee, please take a moment to review this                            16 This is Hoehn Motors Repair Order 680597.
            17 repail order, and let me know when you're finished.                         17         The mileage reported on the vehicle at that
        18 A                Okay.                                                          l8 time was 37 ,265 . And the repair order was opened ol
        19 Q                Do you recall if you were with your wife when                  19 January 10,2019.
        20          she brought the     vehicle in on January 5th of2018?                 20          (Exhibit     12 marked)
        2l A     Idon'trecall.                                                            2I BY MR.GRECO:
        22 Q     Okay. Do you recall there being a time when                              22 Q Okay. Mr. McGee,                 please take a moment to
        23 your wife -- or when the dealership installed a                                23 review this repair order, and let me know when you'rr
        24 navigation update, and it took               a significant amount    of        24 finished.
        25 time for them to complete it?                                                  25 A         All right.
                                                                                Page 70                                                                  Page 72


                I     A     I recall my wife telling me about that episode.                 I     Q   Were you with your wife when she brought the
                2   Whether      I actually ended up being there on that                   2    vehicle to Hoehn Motors on January 10,2019?
                3   occasion, I'm not sure.                                                3 A Iwasnot.
            4 Q             Okay. When you were driving the vehicle, have                  4 Q Okay. Do you recall being with her when she
                5   you ever experienced a call getting dropped while using                5 picked the vehicle       up?
            6       your phone?                                                            6 A     Iwasnot.
            7 A Not that I can recall.                                                     7 Q        Okay. Are there any problems or complaints
            8 Q Have you ever been in the vehicle                  with your               8 you've had with the operation of the vehicle that we
            9       wife and witnessed a call that she's on being dropped?                 t haven't discussed today?
        10 A Notthatl canrecall.                                                          10 A No.
        11 Q Okay. Do you recall if you were with your wife                               II   Q Your wife mentioned          that you had ridden as a
        l2 when she picked the vehicle up on this visit to                                l2    passenger in the   car. She also mentioned one ofher
        13 Mercedes-Benz of Escondido?                                                    13 daughters who may have witnessed or observed some of
        14 A Idonot.                                                                      l4 complaints with the car as well as her mother.
        15 MR. GRECO: Let's mark as Exhibit I l                            This is        15 Can you think ofanybody else that's been in
        16 Mercedes-Benz of Escondido Repair Order 749474.                                l6 the vehicle who might have seen the tire pressure
        17 The repair order was opened on July 17th of                                    l7 monitor light come on or any of the other complaints
        I   8       201   8. The mileage reported     on the vehicle is 32,438.           l8 that your wife experienced with the car?
        19   (Exhibit 11 marked)                                                          19      A Not that I'm aware of.
       20 BYMR.GRECO:                                                                     20      Q Has the vehicle ever had to be towed?
       2l Q Mr. McGee, please take a moment to review this                                21      A No.
       22           repab order, and let me know when you are finished.                   22      Q Did you ever have to pay for a rental car for
       23 A All right.                                                                    23 your wife while the vehicle was in the shop or for any
       24 Q Do you recall if you were with your wife when                                 24 reason?
       25           she brought the    vehicle in on July 17,2018?                        25 A        No.
                                                                                Page 71                                                              Page 73

                                                                                                                                     l9   (Pages 70 - 73)
                                                                         Veritext Le gal  lutions
                                                                                            So
                                                                               866 299-5127
Case 3:19-cv-00513-MMA-WVG Document 22-3 Filed 01/24/20 PageID.242 Page 20 of 37



             I         MR. GRECO: I don't have any other questions                         I                      DECLARATION
             2         MS. WALLACE: Okay. Me neither.                                   2
             J         MR. GRECO: Okay. Same stip?                                      3

             4         MS. WALLACE: Same stip.                                          4                  | hereby declare I am the deponent in the
             5         MR. GRECO: Okay.                                                 5 within matter; that I have read the foregoing deposition
         6             (TIMENOTED IS 2:55 P.M.)                                         6 and know the contents thereof. And I declare that the
         ,|
                                                                                        7 some is true of my knolvlcdgc cxccpt as to thc mattcrs
         8            (Whereupon the following stipulation agreed                       8 which are therein stated upon my information or belief.
         9 upon at the conclusion          of the deposition of Arlene McGee            9 And as to those           matters,   I believe it to   be true.
        10 taken on September 4,2019, was stipulated herein and is                     l0         I declare under the penalties ofperjury of
        I I reprinted for reference; to wit:                                           I I the State of California that the foregoing is true and
        12 "MR. GRECO: Well, first off, defense counsel                                l2       correct-
        13 is going to request a ceftified copy and a CD.                              13              Executed on the                             day   of
        14            But other than that, let's stipulate to relieve                  14                                      2019, at
        l5 the courl repofier of her obligations under the Federal                     l5       California.
        l6 Rules ofCivil Procedure. I'll offer to send the                             t6
        l7 original transcript to plaintiff s counsel, who will                        17
        l8 provide it to Mrs. McGee for review and signature under                     l8
        19 penalty of perjury within 30 days.                                          t9                         WILLIAM R. McGEE
        20            If Ms. McGee makes any corrections or changes,                  20
        21 plaintiffs counsel will advise all counsel. Iffor                          2t
        22       some reason the original is lost, misplaced or stolen,               22
        23 we agree that a certified copy can be used in lieu of                      23
        24 the original for all purposes; that plaintiffs counsel                     24
        25 will make the original of the deposition available upon                    25
                                                                            Page 74                                                                               Page76

         1 request as needed.                                                          1                         CERTIFICATE
         2 MS. WALLACE: The only addition                      is that we              2
         3       relieve the court reporter ofher duties under the                     J            I, the undersigned, a Certified Shorthand
         4       Federal Code   ofCivil   Procedure after she's transcribed            4 Reporter           ofthe State ofCalifornia, do hereby
         5       the deposition.                                                       5       certify:
         6            MR. GRECO: Exactly. Yes, thank you. So                           6            That the foregoing proceedings were taken
         7       stipulated.                                                           7       before me at the time and place herein set forth;
         8            MS. WALLACE: So stipulated.")                                    8 that any witnesses in the foregoing proceedings,
         9                                                                             9 prior to testifying,        were administered an oath; that
        10                                                                            l0         of the proceedings was made by me using
                                                                                               a record
        ll                                                                            11 machine shofthand which was thereafter transcribed
        t2                                                                            l2       under my direction; that the foregoing transcript is           a
        13                                                                            l3       true record of lhe testimony given.
        l4                                                                            14            Further, that    ifthe foregoing perlains to the
        l5                                                                            15 original transcript ofa deposition in a Federal Case,
        16                                                                            16 before completion ofthe proceedings, review ofthe
        t7                                                                            l7       transcript [] was [] was not requested.
        t8                                                                            18 I further certify I am neither financially
        t9                                                                            l9 interested in the action nor a relative or employee of
        20                                                                            20                       ofthe parties.
                                                                                               any attorney or any
        2t                                                                            2l            IN WITNESS WHEREOF, I have this date subscribed
        22                                                                            22 my narne.
        23                                                                            23 Dated: SenranLar 11 'r^1o
                                                                                                   .")
                                                                                      24                     *iati,tt.,. (l d.{,t
                                                                                                                                   l
       24                                                                                                                                 .
       25                                                                             25                     BARBARA A. tsAKER, RPR, CSR No. 13033
                                                                        Page75                                                                                Page 77


                                                                                                                                          20 (Pages 74 - 77)
                                                               Veritext Legal So lutions
                                                                     866 299-st27
Case 3:19-cv-00513-MMA-WVG Document 22-3 Filed 01/24/20 PageID.243 Page 21 of 37



       [00000r - 7l

                     0          11   4:23 7l:15,19          2012 35:21                 52:22 74:10
       000001 4:ll              11,040 66:12                2015 11:16             4,034 6I:21
       000004 4:ll              lll02ll7  4:20              2016 57:25 58:1 1      4,181 64:7
       000012 4:15              12 5:4 72:15,20              59;9,17 6l:22         40,000s 26:19
       000015 4:16              l2l2l  3:12                  64:6,15 66:13,20      40s     26:18
       000020 4:18              12:51 6:2                   2017 5l:6 67:6,15      45     45:24
       000022 4:19              1300 3:12                      68:1 0,1 7          46,798.15. 53:12
       000025 4:21              13033 I:23 2:21             2018 9:2410:16,17      48 5l:22
                                 77:25                         10:19 70:13,20                    5
       000034 4:22
                                14027 77:24                  7I:I8,25
       000054 4:24
                                14360 10:15                 2019 l:16 2:20 6:I
                                                                                   5    4:14 19:24 45:10
       000065 5:5                                                                      6I:18,23 62:l
       000520 4:13              15 4:7                        40:16 57:25 58:11
                                                                                       70:13
       000527 53:6              16 4:9 7:17 59:20             59:9 72:19 73:2
                                                                                   52 4:12
                                 67:6,15                     7 4:10 7 6:14 77:23
       000538 53:24                                                                538 54:6
       000539 54:l              1601 9:21 40:9              2020 50:24             539 54:9
       000541 54:12             l7 7l:2517:23               22nd 64:6,15           54,798.15 52:I
       00513 l:7 2:7            lTth 7l:17                  24 7:7,12              55    4:24
       014 4:15                 18 57:12                    25,953 68:10
                                                                                   55,000 3l:19
       016 4:16                 19 57:9,13                  250 2:18 3:6 8:17      550    32:17
       021 4:18                 19,547 67:8                 28 4:ll 66:12          560    4:13
       024 4:19                 1959    7:17                28,113 10:13
                                                                                   5th    70:20
       027 4:21                 1985    8:1,20              28th 66:20
                                                                                                 6
       037 4:22                 1987    9:I                 2255 74:6
       04/16/16 4:15            1988    30:23 32:4                        3        6    4:3,16   20:ll
       04/22116 4:16                      2                 3 4:ll 19:10 28:21 6064:4,8,11
                                                                                   46:1,15
       05/16l17 4:19            2 4:9 16:16,18               28:24 30:23 32:8
                                                                                   60,687.84 51:19
       068     5:5               I7:2,19 19:13,I9            32:10 33:3,19
                                                                                   61 4:14
                     I           30:18,2t 33:6,25            34:24
                                                                                   64 4:16
       I    I:8,25 2:8 4:7,10    349 36:20 40 I             30 14:23 74:19         65 14:22
                                  49:21,22 51:17            300ce 32:4
           15:15,15,18 17:8                                                        66 4:17
           30:1 3
                                 68:10,17                   300te     30'24
                                                                                   67 4:19
       1-800   48:19 49:6
                                2's 23:23                   310.917.4500 3:13
                                                                                   68 4:20
       1/05/18 4:22             20 45:21 50:9,14            310.917.5677 3:14
                                                                                   680597 5:4 72:16
       l/10/19 5:5               50:16                      32,438 71:18
                                                                                   691945 4:14 6I:19
       10 I:8 2:8 4:22          2000 3l:25 32:l             3500380 l:24
                                                                                   693042 4:16 64:5
                                 349,I2                     37,265 72:18
         70:10,1412:19
                                2004 30:18                 3:19 I:7 2:7
                                                                                   6th 6l:22
         73:2                                                                                    7
       10,000 67:I              2005 27:8,24 28,3                       4
       l0/28116 4:17            2007 33:7                  4    I:16 2:20 4:12
                                                                                   7    4:17 52:l 66:9
                                2008 27:5 28:4                 6:I   19:17 32:18
                                                                                       66:14



                                                                                                     Page   1

                                              Veritext Legal So lutions
                                                    866 299-5t27
Case 3:19-cv-00513-MMA-WVG Document 22-3 Filed 01/24/20 PageID.244 Page 22 of 37



       17ll7ll8 - backl
       7l17ll8      4:23           accounting 4:14            airbags        42:6,12     arlenets 60:24
       70 4:22                       4:16,22,23               airport        2:18 3:5    aside 55:1
       701  2:18 3:5       8:17    accurate l5:25                8:17                    asked l7:5 28:ll
       706559 4:17         66:I0    36:23 40 12 49:7          alcohol l:lI                34:23 38:10 48:14
       7l  4:23                    acquisition I7:15          alleged 20:12              asking 50:23
       72 5:4                        17 17                    altogether 43:23           asks 17:13,21
       720159 4:19         67:5    act 9:7,10 43:3            amended 4:7                    19:10,17 ,24     20:II
       732089 4:20         68:8    acting 69:7 70:6             5:15,16
                                                                 1                       asp 33:25
       736234 4:22         70:11   action 77:19               amg 52:20                  aspen 33:25
       749474 4:23         7l:16   added 52:17                amount 53:20               associated 29:25
       760.438.1047         3:7    addition 75:2               70:24                     assume 13 I6
       760.438.10s6         3:7    additional 41:25           angeles 3:I3                   4812
       77    l:25                    54.3                     answer 25:2 43:l           assure 22:24 5I:2
                    8              address 8:15 9:20             43:12 44:2              aston        14:15,17,23
                                     I0:1,12,18 29:18         anthony 3:11                   r5;7,r0,13 35:23
       8  4:19 66:7 67:4,9
                                     29:19 40:10              anybody 27:21                36:14 43: l8
       8,000 53:15
       8l23ll9 50:8                addressed 40:8              73:15                     attempt 69          lI
       88 31:1                     administered 77:9          aplc 3:4                   attempted          51 :1
                                   administration             apologetic 22:16               69:15
                    9
                                    42:ll                     appear     40:12           attorney          3:5,11
       9 4:20 687,11               admonitions 7:4               54:13                       6:14,217:19
       90 r3;7,9                   advise 74:2I               appearances         3:1        24:25 42:4,25
       90025 3:13                  advisor 22:I5,15           appears    40:9                43:ll 44:l 49:16
       92011 3:6 8:18               22:25 62:7                   49:24 50:3                  77:20
       92054 9:22                  aftermarket 24:4           appointment         60:9   audi 38''2
       95 9:1213:7,9               afternoon 45 5,6           approximately              auto 48:23 56:5,6
                    a              age 10:25 lt      I          27:5                     automobile 27:2
       a.m.  2:19                  ago lI:10,14      31:10    april  26:4 6I:22              35: 16

       a5 38:2                       44 I2,21                  64:6,15                   automobiles          56:1

       ability 7:8,12              agree 74:23                arbitration 48:23              56:12
       able 9:8 14:18              agreed 28:14 74:8            49:2,3                   available 22:20
        31:14 45:17,23             agreement 36:21            area 57:2,3 58:17           50:17,24 74:25
        46:15                       36:24                       58:24 59:5               aware 13:13 2l:3
       absolutely 38:20            ahead  15:14 16:15         areas 8:21                  48:22,24 73:19
       accelerate 39:I5             25:2 44:2 6l:17           arizona 8:6 9:14                         b
                                    64:3 66:6                   9:16
           68:23 69 6 70:7
                                   air  55:6,II,14            arlene   22:12 37:23
                                                                                         b    4:5   5:l    40:7 62:9
       accelerated 39:ll                                                                     65:3
                                     60:17,20,22 6I:6           38:13,19 44:15,22
       accelerating 27:I6                                                                b2 9:21 40:10
       accessories 24:5            airbag 4l:16,17,18           46:II,l8 41:25           back     22:9 30:14
       accident 23:Il               43:9,16 72:3                5I 14 59:5,8,23              30:17,17,17 3I:13
                                                                74:9
                                                                                             36:20 42:21 44:lI

                                                                                                             Page2
                                                Veritext Le gal So lutions
                                                     866 299-5127
Case 3:19-cv-00513-MMA-WVG Document 22-3 Filed 01/24/20 PageID.245 Page 23 of 37



       [back - check]

         46:3,7,16 49:21        19:11,15 20:20            brothers 35:18                  73:14,18,22
         5I:4,16 6l:7           2I:5,10,14,18 22:6        brought 18:8 19:4             card   20:3 53:7,14
         63 14                  28:22 29:8 30:24            60:7 6I:7 64:14               53:18 54:18,21
        backseat  44''23        33:II,I5 34:16,19           66:20 67:15 68:17           care   49:3
         46:18 47:17 48:I       34:2136:10 38:14            70:20 7l:25 73:l            carlsbad I:15 2:19
       backtrack 57:12          40:13 48:16,19,19         bumper 65 12                   3:6 6:1 8:17
       baker l:22 2:20          48:22 49:6,15,25          buy 23:19                     carmel 57:2
        77:25                   50:12,15 51:3             b          s
                                                                    54:10               carrying 14:8
       ballpark 59:3            52:25 60:6 61 : 18                       c              cars 30:21,2133'2
       bar 8:20                 64:4,14,21 66:10
                                                          c    6:12 62:8 65:12
                                                                                          33:13,22 35:5
       barbara I:22 2:20        67:5 68:8 70:10
                                                              67:18
                                                                                          38:4,12
        77:25                   7I:13,16                                                cascade 10:15
       barred 7:23            best 18:14 26:3
                                                          clc 4:ll28:22                 case l:7 2:7 7:9,13
                                                              29:9
       based 28:12 43:8       better 36:19               c350  10:4 38:10
                                                                                          24:12 26:20 49:2
        43 I4,25              beverly 9:7,10                     l
                                                          39 43:23 55:12
                                                                                          77:15
       basic 56:8              57:3,7,18 58:1
                                                         cadillac 38:1                  cases 8:3,6,8,25
       basically 69:7         beyond 16:24               california I:2,I5                9;2,6,6,9,16,I'./
       bates 4:Il,l3,I5       big    l4:7
                                                           2:2,19 3:6,13 6:I
                                                                                          15:24 28:1129:II
         4:16,18,19,21,22     bill   25:2 43:12
                                                           7;20 8;4,18,19,22
                                                                                          43:6
         4:24 5:5               53:14
                                                           9:2210:16Il:4,6              catching      19:9
       bbb   48:23            birth   7:16
                                                           11:13      76:lI,l5          categories I6:22
       beginning 2:19         black 32:4,23 33 6           77:4
                                                                                        category 4:10
       behalf 2:17 16:17      blown 54:15 63:14          california's    42:17
                                                                                          17:13,21 19:10,17
         43:7 49:19           blue 24:13,15,23           call    48:18,19 49:6
                                                                                          19:24 20:11387
       belatedly 24:25          25:22 30:24,25
                                                              5l:4 7I:5,9                 38:7
       belief   76:8            34:2,11
                                                         called       48:1 1 50:1   1
                                                                                        cause 4l:17
       believe 7I:16,19       bluetooth 67:19            calls       4l:3 42:24         causing 4I:22
         17:20 24:13 25 4       68:3
                                                           48:6
                                                                                        cd   74:13
         25:14,18 26:18,25    book 24:13,15,23           camping    36:2
                                                                                        cell 29:17 30:1,2
         27:24 3l:4 33:1,4      25'22
                                                         car 20 18 22:19,20             certain l6:I4
         37:7,18 38:3 40:1    borders 62:9,11             23:25 24:14,16
                                                                                          4l:15 61:5 63:7
         40:14 44:8 48:21     bought 30:24 32:4           25:23 27:10,15,17
                                                                                        certainly 49:20
         49;5,r0,rr,22        boulevard 3:12              3I'2 32:9 33:7                certificate 7l:I
         56:23 57:6 58:16     box 29:19 32:ll             34:2,5 37:23 387
                                                                                        certified 2:21
        60:4,14,21 63:19      boy 57:6                    38:11,19,23 39:10
                                                                                          74:13,23 77:3
        64:16,23 65:6         brake 63:2,4,7,1I           39:Il 44:21 50:18             certify 77:5,18
        70:4 72:8 76:9        brand 31:15                 5l:22,23 52:7
                                                                                        changes 74:20
       bell 65:18             briefly l5:21               53:21 60:7,12
                                                                                        chart 12:25 I3:2
       benz l:8 2:8 6:14      bring    18:4
                                                          6l:6 63:15 65:14              chassis 36:9
         6:1610:414:23        broaden 20 ll                                             check 53:6,9,I1
                                                          69;6,r0,12,14,17
         18:1,1,5,8,19 19:I
                                                          70;3,6 72:9 73:12

                                                                                                        Page 3
                                            Veritext Legal Solutions
                                                 866 299-5127
Case 3:19-cv-00513-MMA-WVG Document 22-3 Filed 01/24/20 PageID.246 Page 24 of 37



       [checking - dealt]

        checking 26:7          comfortable 7:2        contract 53:1               crackling 68.'2
        cherokee l4 6          coming 62:20           contracts 52:6              crash 4l:I5
         35:21                  66:22,25 68:2            54:4                     crawl 45:20
       children      I0:24    communication           control      17:15,18       credit 53 6,14,I8
          ll:1,213:15           2l;4,14,20,24           42:20                     crossing 10:15
         30:17 35:18          communications          conversation 22:5           csr l:23 77:25
       chose 58:20              2l:18,25 29:24          22:18 50:19 62:10         cup   3l:13,14,17
       chris 5I:7,I4          commuting 15:3            65:l                        3l:19 34:2
       christian 40 6         company 54'22,24        conversations               current 8:15 24:7
       chrome 69:22           complaint 6l:18           23:6,8 5l:6 62:23         currently 8:2
       circumstances          complaints 33:12        convertible      15:8         14:12,14 35'21
         4l:15 42:20            73;7,r4,r7            cool39:6                    custody l7:14,18
       civil 74:16 75:4       complete 70:25          copied 54:13                customer 29:13,24
       cl    34:13            completion 77:16        copy 16:16 20:7               40:7 67:19
       c1500 34 11            compressor 55:11         28:2136:19,23              customerrs 29:25
       c1550 33:7             computer 24:16           40:13 49:24 52:24            54:7
       claim     23:13 43:8   concern 39:,24           53:1,6,8 54:20             cv l:7 2:7
         49:Il                concerns 57:22           74:13,23                            d
       clarify 28:19          conclusion 4I.4         corner 62:8                 d 4:I 62:9
         60:20                 42:24 74:9             correct 7:2I8:13
                                                                                  dash 50:13
       classes 56:3,1I        condition 19:I8,21        8:1412:613      17
       clicking 62:16,19                                                          date 7:15 16:13
                               24:19,20 25:8,19         16:9 20:3,4 2I:II
                                                                                    26:1,9 50:8,9,10
         62:24                 25'21                    25:12 32:12 33:4
                                                                                    50:11 54:10 58:10
       client 24:25 42:25     conditions 24:23          35:22,24,25 36:3
                                                                                    6l:2177:21
         43:ll 44:I        conference 24:ll             36:1138:20 46:4
                                                                                  dated   77:23
       clients 43:13 49:19  24:12 26:2                  46:5 48:13 53:13
                                                                                  daughters 73:13
       clk   32:17            conformities             60:10 61:15 76:12
                                                                                  day l5:8 23:19
       close 65:9               20:12                corrections 74:20
                                                                                    26:9 45:4,7 46:6
       closed 19:9            conformity     20:16   counsel 16:17 20:l
                                                                                    76:13
       closer 52:2            congratulations         7 4:12,17 ,2I,2I,24
                                                                                  days 26:9,11,12
       closing 62:16,20         11:11                coupe 37:24,25
                                                                                    74:19
       cloudy 63:12           consumer 9:7,I0         38:1,6
       coach 36:6
                                                                                  deal 4:13 52:24
                              consumers 43:8         couple 6:25
                                                                                  dealer 31:3
       code 75:4              contacted 28:10        coursework       56:1    1
                                                                                  dealership 13:25
       coffee 3I:I3,14,17     contain   54:3         court I:12:I                  22:123:8 56:14
       colorado 11:15,16      contained   17:2,18      74:15 75,3
                                                                                    60:6 62:24 70:23
       combustion 56:8          19:13,19 20:2t       cover 4:12I5:2I
                                                                                  dealerships 21 :10
       come 16:5 20:5           33:19                coverage 19:25
                                                                                   2I:14,I9
        22:9 28:5 55'2        contents 76:6          cracked 65:5                 dealing 49:15
        59:5 60:16 6l:5       continued 5:2          cracking 65:8
        73:17
                                                                                  dealt 48:11

                                                                                                 Page 4
                                        Veritext Legal Solutions
                                             866 299-5127
Case 3:19-cv-00513-MMA-WVG Document 22-3 Filed 01/24/20 PageID.247 Page 25 of 37



       [deanna - executed]

        deanna 3:4           description 4:6                  13:23 38 12 39:20           either    I4:7 22:12
        deannalemonlaw         5:3                            58:25 59:16                 element 24:I3
         3:8                 detail       16:8              driver  l3,'2 65:25           employee 77:19
        death 4l:22          details 34:8 43:5              driver's l9:8 22:4            encouraging 38:13
       decided 37:25         detect 69:16                     54:13 62:16,21              ended 3l:2,15
       deciding 37:2,23      determined 3l:24               drivers 13:1,8                  7l:2
         38:3,22             diamond 30:24,25               driveway 43:24                engage 27:18
       decision 39:8         diego 45:I 46:4                driving 10:25 l        Il     engine 56:9
       declaration 76:I      difference 2I:9                  14:4,9,19 15:9,13           entered 36:24
       declare 76:4,6,I0     different l6:22                 27:15,19,21 39:13            entire    l0:7,10
       default 25 17         difficult 53''2                  39:23 43:22 44:21             45'20
       defect 4l:16          ding 65:16                      45:18 55:3 58,'2             entitled   4:13
       defendant 3:9         dings 66:3                      59:10 69:10 7I:4             episode 7l:I
         26:24               direction 77:12                dropped 62:5 7I:5             equipment 24:5
       defendants 1 :10      discussed 28:20                 7l:9                         escondido I0 17
         2:10,18               65:2 69:413:9                dropping 22:12                  18: 1,5,8, 16,20
       defense 74:I2         discusses 43:3                  60:8                           I9 l 2I:20 22:7
       definitely   26:13    discussion 60:2                drove   37:5,I5,19              30:25 3l:4,6 38:9
         45'22                 65:1   1                       38;1,2,17 44:6,9              52:25 6I:18 64:4
       definition 20 15      discussions 22:l                 44:12 46:3,6                  64:14,22 66:10
       degree 7:25           district l:I,2 2:I,2          drugs 7:ll                       67:5 68:8 70:10
       demand 4:8            divorce    26:22              due 42:19                        7I:13,16
       demands 48:12         document 20:23                duly 6:6                       estimate 6:23,24
         49:18                 40:4                        duplicate           69:10,11    9:11 18:14 26:3
       deny 49:Il            documents 4:8,9               dust     63:2,4,7,II            31:10 32:I 44:19
       department 6l:13       4:1216:14,16,23               63:17,18                        50:17 57:5 63:24
       deployment 4I:16        16:25 17:2,6,9,16           duties 75:3                    estimated 47:2
        4l:20                  19:14                                       e              evaluation 24:lI
       depo I4:l             doing 5l:3 69:20              e 3:14 4:1,5 5:I                26:I
       deponent 76:4         door I9:8 22:4,16              6:12,12 l2:7,8
                                                                                          evening 45:5
       deposed 9:18 50:1      62:17,21 64:19                                              events 7:9,13
                                                             40:7,7 62:8,8,9
       deposition l:14         65:4,7,8,25                                                evolved 9:4
                                                           e320 30:19 32:23
        2:17 4:7 6:15,17     dozens 64:2                                                  exactly 52:4 75 6
                                                           e320s 34 l
        7:215:1616:3,11      drivability 36:5              e500 32:22,23                  examination 4:3
         16:13,21 17:2       drive l4:3 37:2,13            earlier 7:18 40:18              6:8
        67:25 74:9,25         37 :17 3 8: 10,1 I                                          excellent 25:5,I1
                                                            50:I 60:4 6l:2
        75:5 76:5 7l:15       43:24 44:II 45:2                                              25:16,19,21
                                                            64:18
       depositions 6:22       55:20 57:ll 59:18                                           exchange 52:17
                                                           early 24:1126:l
       describe    19:21      69:14,17                                                    exclusively 9:6
                                                             45:5
        45:14                driven       ll   17
                                                           easier 36:20                   executed 76:13
                              12:12 13:12,18,20


                                                                                                        Page 5
                                           Veritext Legal   So   lutions
                                                    866 299-5127
Case 3:19-cv-00513-MMA-WVG Document 22-3 Filed 01/24/20 PageID.248 Page 26 of 37



       [exhibit - guysl
        exhibit  4:7,9,10,11   fax  3:7,14              follows 6:6          goes 29:22
         4:12,I4,16,17 ,I9     feature 67:21            foregoing 76:5,II    going   16:15 24:24
         4:20,22,23 5:4        features 38:25             77:6,8,12,14         24:25 25:2 28:21
         i5:15,15,18 16:16       39:4,7                 forth 77:7             32:3 38:23 42:23
         16:18 17:2,8,19       february I0 I6,I7        four 18:16 19:2,5      43:5,25 44:25
         19:13,19 23:23          40:1 5                   30 5 33:20 52'21    45:1,2151:16
         28:21,24 29:2         federal   8:7,8 9:17       63:1 8,1 9          52:21 54:20 66:6
         30:3 33:19 34:24         74:15 75:4 77:15      fourth   32:1134:9    67:4 69:5 709
         36:20 40:I 49:21      feel 7:1,8,1216:7          40:l                74:13
         49:22 5l:17 52:22        27:16 39:14,17        fragments 4l,20      good 25:4,10,16
         6l:18,23 62:l            40:25 4I:7 49:9       fraud 42:15           36:7 47:8
         64:4,8,11 66:7,9      feeling 27:14            free 67:20           grand 14:6 35-21
        66:14 67:4,9,18        felt 38:17 39:12,16      freeway 37:I4        gray 32:22
         68:7,11 70:10,14         39'21 47:22 69:6        68:1               greco 3:II 4:3 6:9
        7l:15,19 72:15,20      filed 6:16 40:21        friendly      51 :1    6:13 8:9 15:14,19
       experience 39:13           42:14 43:7,13        front 4l:21 44:23      16:15,19 17:Il
         49:13,I4,I6,20        film 63:12                44:24 46:13,22       20:1,5,9,10 25:6
         68:4,22               financed 5I'22            47:4,14,20,23 48:4   28:19 29:1,7 30:7
       experienced 36:4        financially 77:18         65:12                30:9 3I:23 34:20
        7l:5 73:18             finding   65'20         frontal 4l:16          35:10,13 4I:5,11
       experiencing 2l:9       fine  9:11 18:14        funny 3l''21           43:4,17 44:5
         57:10,14,17 67:22     finished 29:3 62:2      further 16:20          46:24 47:9 488
         69:I                    64:11 66:17 67:12       77:14,I8             52:21,23 54:16
       explode 41 :18            68:14 70:17 7l:22               o
                                                                 b
                                                                              56:17,19 60:1,3,23
       explosion 4I:I9           72:24
                                                       g 6:12 65:15           60:25 6I 17,24
       express 38:21           firm 8:6,10 9:14        gas 55:10,19 56:9      64:3,9 66:6,9,15
       expressed 39:3            16:2 28:9                                    67:4,10 68:7,12
                                                       general 38:7
       extended 52:10          firms   15:23
                                                       generally I6:4         70:9,15 7I:15,20
       extensive 28:I3         first 6:616:21
                                                       getting 7:4 7l:5      72:75,2I 74:1,3,5
       extent 4I:23              17:13 29:19 307
                                                         72:4,7,10
                                                                             74:12 75:6
       extreme 27:17             36:21,22 5I:16,17
                                                       give 9:9 14:18 57:5 green 33'25 34:l
                   f             69:12,17 74:12
                                                       given 19:15 77:13 grille 39:4
       fact   22:16 3I:6,12
                               five 9:13,15 l3:5       giving    50''24
                                                                            group 3:10 4:12
                                 14:24l5:126:12        gmail.com 3:8          l6:5
         39:4
       fair  26:8,10
                                 45'3 50:21 56:17
                                                       go   15:1416:8,15
                                                                             guess 8:5 59:3
       fairly 28:12 72:9         589,I2
                                                         16:22 24:15 25:2
                                                                             guide 30:12
       familiar l6:4 42:4      floor 3I:19               30:14 36:1,20
                                                                             guy 22:22,23
         42:5,9,14,17 43:2
                               folks 22:6                37:5,8 44:2 49:21
                                                                             guys 57:4 59:13
       family 35:15,17         follow 30:10              53:5 54:12 56:25
       far 22:l24:25
                               following 54 17           59:25 6I:17 64:3
                                74:8
         361138:1139:2                                   66:6 69:6

                                                                                          Page 6
                                          Veritext Legal Solutions
                                               866 299-5127
Case 3:19-cv-00513-MMA-WVG Document 22-3 Filed 01/24/20 PageID.249 Page 27 of 37



       [h - legal]

                     h       hour      45'21,24           invoice 4:14,16,I7        27:15 28:20 29:3
                                  46:1,16                   4:19,20,22,23           30:7,16,19 3l:6
        h    4:5 5:I
        habit 72:9
                             hours 7;7,I2                 involved 27:8 43:6        35:7 36:1139:2
       half 1 1:10           house 10:2155:15               43:7                    58:12 59:2,13
       hand 62:8             hundred 6:25                 ish  26:4                 62:2,13 64:ll
       handful 59:1               56:21,24 58.3           islas 5l:7                66:17 6l:12 68:14
       handle 39:18               59:2,10,11              issue 22:10 25:20         69:22 70:2,17
                                            I               27:13,14 4l:13          7I:22 72:7,23
       handled 39:Il
                                                            62:15 64:18 69:15       76:6
       hands 67:20           idea      14:18 26:6
       handwriting 50:2           5I:12
                                                          issues 33 13 34:17    knowledge ll 17
                                                            36:6,8 58:25          lI:2012:9,12,15
            50:4,7           ii    16:12
       hanging 22:17         immediate 35:14                60'22                   12:17,21 13:8,1 I
          64:19 65:7              35:17
                                                          item 65:3,12,15           13:18,20,24l8:2
       haul     l4:7         impair 7:8,12 4l:7           items 528 66:2            19:16 23:10 24:4
       head 26:1 68:3        impairment 40'25                          j            35:14 47:25l6:7
       hear 62:19 68:2       important 38:22             jacket 52:24                         I
       heard 70:5                 39:1,8 40:4            january 7:17           |    6:12,1212:5 528
       hearing 24:14         impressive 38:12              57:25,2558:11,11       62:8
       heavy 45 15,16             38:1 5                   59:9,9,17,19 70 13   la  57:3,13 58:25
       help 51:5             inability 42:19               70'20 72:19 73:2     lady 50:16
       helps 30:12           include 33:18               jeep 14:6,17,22        large 9:6,8
       hesitate 5l:4 69:7    included 52:5                 15:4,7 35:21         late 45;5,5
       hesitation 27:17      inclusive 7:9 2:9             36:17 43:20 57:24    law   3:4,5,I0,1I
       high 56:3,5,10        indicates 67:6                58:19,20 59:22         7:25 8:2,3,4,I1,I2
       highest 45:17         individual 28:9             jerk 27:15               8:I5,21,22,25 9:2
       highly l5 12          inflater 4l:17,19           job l:24 22:22           9:6,7613:11 16:5
       highway       42:10   information 29:I4           jolt 27:15               289 42:5,17
       hills    57:3,7,18         29:22 50:25 76:8       iuly 7l:17,25          lawrence 62:8,1I
         58:1                informative 5l:2                          k        lawsuit 6:16 8:13
       history  23:24,25     injury        4l:22
                                                         keep 55 12               I0'3 25:2126:24
        28:13 62:12          inside 23:23                kelley 24:13,15,23       34:18 40:21
       hit 65:9              installed 24:5                25:22
                                                                                lawsuits  26:21
       hoehn 5:4 18:1,5,8         70'23                                           42:14 43:7,13
                                                         kind    8:219:7
        18:15 5l:7 72:16     instance 48:15
                                                          24:10 27:9,12
                                                                                lead 4:13
        73:2                 insurance 19:25              30:17 38:3,22
                                                                                learn 56:7
       hold 17:5 24:24            20:3 23:13 54:18
                                                          49:14 55:19 65:6
                                                                                lease 34:l
       holder 3l:13,I4,17         54:21,22,24
                                                          69:15 72:10
                                                                                leased 30:16
         3l:20 34:2          interested 77:I9                                   Ieave 43:23
                                                         knew 24:12
       home    10:18 14:16   interim 40:4                know 9:18 10:5         left   62:8
         29:15 36:7          internal       56:8
                                                           18:2221:l26:17
                                                                                legal    4:1120:75
                                                                                    28:22 29:8 4I:3

                                                                                                  Page 7
                                            Veritext Legal Solutions
                                                  866 299-sr27
Case 3:19-cv-00513-MMA-WVG Document 22-3 Filed 01/24/20 PageID.250 Page 28 of 37



       flegal - minutes]

         42:24                 looking   23:23             62:1 64:8 66:14    mentioned 7:I8
        lehrman 3:10 16:5        30:13 32:13 33:24         67:9 681170:9        8:19 9:13 13:14
        lemon 8:3,4,22,24        34:8 5l:10,17             70:14 7I:1912:15     22:3 48:9 50 I
           9:2,6,15 42:5,11      54:6                      72:20                52:II 63:17 67:25
        length 57:23           looks 32:14,14,18         marks 63:22            73:II,l2
        letter 20:20 2l:6,7      32:2138:24 52:6         married 9:19         mentions 65:15
           40:13,15              53:1 1 63:11            martin l4:I5,Il      mercedes 1:8 2:8
        license 8:20 54:13     los 3:I3                   I5:7,10,13 35:23     6:14,16 I0:4l4:8
        licensed l:20          lost 74:22                 36:14 43:18           l4:'23 18:1,1,5,8
       lieu 74:23              lot  65:18                maserati 27:8 28:I     18: 19 19: 1,1 1, 15
       light 39:5 45:14        loud 67:20                 285,10,12 35:4        20:20 2I:5,10,14
          55:4 73:17           loved 39 4                 48:9,10               2l:18 22:6 28:22
       lights 39:5 55:2,5      low 26:18,19              matter 20:6 76:5       29:8 30:15,16,24
       likes 52:6              lower 63:15,18            matters 76:7,9         33:11,15 34:1,16
       line 48:23 65:3,11        65.4                    mbusa 4:Il,I3,I5       34:19,2136:10
          65:12,75 67:18       luis 58:17,24 59:4          4:I6,I8,19,21,22     38:6,14,14 39:5
       liquid 63:14                       m                4:24 5:5 51 :1 1     40:13 48:16,19,19
       listed 29:18 30:12      m     3:4 6:12,12 52:8
                                                           53:6,24              48:22 49:6,15,25
          40:5,10 62:7                                   mcgee l:5,14 2:5       50:12,15 51:3
                               machine 71:ll
       lists 29:24             mail?     3:14
                                                           2:17 3:4 4:8 6:5     52:25 60:6 61 :18
       literally 65 9          maintenance
                                                           6:12,13,20 7:I5      64:4,14,2166:10
       litigation 42:6          17:2218:2 52:9
                                                           8:ll,12,16ll:9       67:5 68:8 70:10
          48:12 49:18
                                55:22 56:1,12
                                                           l2:I l4:I 15:17     7l:13,16
       little 39:5              6I:13 66:23 67:l
                                                         15:20 16:20 20:2     metal 4I:20
       live 9:20,25 10:14      making 39:8 49:18         20:6 28:19 29:8      mexico     59:14,16
          10:2011:4,13                                   29:14 40:8,12          59:1 8
                                62:15
       lived    9:23 I0:Il     man 23:3,4                53 4 56:20 60:4      mile 67:I
         10:15,17   lI:6       manufacturer
                                                         6I:1,25 64:10        mileage 24:16
         55:17                                           66:16 67:ll 68:13     26:14,17 6I:20
                                27:228:17 35:15
       lives 1 1 :15             56:15
                                                         70:16 7I:2172:22      64:7 66:11 67:7
       living 6:19             manufacturerts
                                                         74:9,18,20 76:19      68:9 70:1271:18
       llc   1:8 2:8 6:14,16
                                42:19
                                                        mean 9:3,5 26:11       72:17
         2I:5,I0               manufacturers
                                                         30:6 35:17 38:7      miles 45:3,21,24
       location l6:13           42:15
                                                          38:1 6               46:1,15 56:22,24
       long   8:24 9:23
                               mark 15:1416:15          meant 2I:23            58:3 59:2,10,11
         206 45''2 50:19        28'21 52:21 6l:17
                                                        mech 56:5,6           mind 20:15 35:6
       look 16:4 38 14          64:3 66:6 67:4
                                                        medication 7:7        mine 30:20 34:3
         50:4,6 5l:25 52:7
                                687 7l:15
                                                        meghan Il:3,17         34:13
         54:l 63:10            marked 15:15,18           l2:17                minutes    50:21
       looked 30:3 39:9         16:18 28:24 52:22
                                                        meghants 11:9          56:17
         50:2                                            I2:3
                                53:5,24 6l:23

                                                                                            Page 8
                                           Veritext Legal Solutions
                                                866 299-5127
Case 3:19-cv-00513-MMA-WVG Document 22-3 Filed 01/24/20 PageID.251 Page 29 of 37



       [misaligned - order]

       misaligned      19:8     names II:,2             numbers 53:22               2l:4,25 29:6,18,21
         22:4                   national 42:10          numeral I6:12               30:3 3I:5,24 32:2
       misplaced 74:22          navigation 70:24                      o             32;7,16,25 33:5,9
       misstate 47:10           near   63:18
                                                        o    l2:5 62:9              33:1 1 34:4,7,14,15
       misstates 46:23          necessarily 67:7                                    35:11 38:21,25
                                                        oath 77:9
         47:7                   necessitates 4l:I6                                  39:25 40:3 4I:12
                                                        obispo 58:17,24
       mma I:7 2:7              need 7:3 16:8
                                                            59:5
                                                                                    4I:25 47:13 49:12
       model  24:17 27:6          57:12                                             49:18,21,24 50:10
                                                        object   24:25 42:23
        30:5 34:12 38'2         needed 14:6,7 75:l                                  50:13 5I:6,24
                                                          43:25 47:21 48:4
        52:20                   neither 74:2 77:18      objection 25:3              52:5,11 53:23,25
       moment 29:2 62:l         neutral 24:1126:l         4l'.3,9 43:10
                                                                                    54:6 55:l,I 56:25
        64:10 66:16 67:Il       nevada 8:6 9:16                                     57:7 58:14,23
                                                         46:23 48:6
        68:13 70:16 7I:21       never 26:23 32:17       obligations 74:15           59:2160:11,19
        72:22                    39:16 56:3,14                                      6l:4,11,16 62:7,14
                                                        observed 73:I3
       monaco l4:15             new I2:3 28:5           occasion 22:I4              64:17 65:15,21
       monitor  73:17             31:15
                                                          55:17 60:16 65:14
                                                                                    66:22,25 67:3,17
       monterey 57:2,4          nice 15:8 50:16           65:22 7l:3
                                                                                    68:6,22 69:9,17,21
        57:11,15 58:1           night 46:8              occasions 15:5              69:2170:18,22
       monthly 5l:23            nimbly 39:12,18           18:17 19:2,5
                                                                                    7I:4,11 72:2,11,22
       months 18:23             nine 9:I2                2I:2122:2,11               73:4,7 74;2,3,5
        44:17,20 47:3           ninety 9:12              47:19 48:3 59:I
                                                                                  older     l0:24
        70'5 72:7               noise 62:16,I9,24         60:12 69:14
                                                                                  once 37:15
       morning 69:5,12          non 20:12,16            occupants 4I'21           ones 33 18 35:2
         69:1 8                 note 49:25 50:3,6       occur l4:5                  52:17
       mother      13:11          50:10 51:15
                                                        occurring 65:7            open 6I:21 65:9
         73:14                  noted 74:6              occurs 19:7               opened l9:9 64:6
       motor      10:18 14:16   notice 4:7 l4:2         oceanside         9:21.
                                                                                   66:12 67:6 68:10
         36:7                     15:16,20 16:3                                    70:13 7l:17 72:18
                                                        october 66:12,20
       motors 5:4I8:5,9          2l:8 39:23 40:1,4     offer 74:16                opening 62:16,20
        18:16 2l:20 30:25         4l 14 72:5,7,10      office 15:22               operation 73:8
        3l:4,6 38:9 5I 7        noticed 17:23          offices 3:4 8:II,I2        operations 56:8
        72:16 73:2                63:25 65:13,24                                  opportunities
                                                        8:15
       moved 10:18              notices 16:1172:3
                                                       oh  17:4,7 2l:25
                                                                                    19:1 1,15
        1 1:15 55:16            november 9:I4,24                                  opportunity 17:l
                                                        32:13 55:14 57:6
                  n              10:19 11:16 68:10
                                                       okay 6:22 7:l,6,Il         opposed I4:3
                                 68:17                                              25:16
       n 4:I l2:5 62:8          number 4:6 5:3
                                                         8:12ll:214:1,1,9
       name    6:10,13 8:10                               l4:9,14,21,25
                                                                                  optional 52:6
         ll:9 I2:1,3 29:14       24:17 25:22 29:15
                                                          15:23 16:2,7,10
                                                                                  options 24:22
        29:25 37:10 77:22
                                 29:17 30:I 48:20
                                                          I7:4,I2,2I20:7          order 5:4 6l:I9,2I
                                 49:6 50:1 I 51:10                                 64:5,6 66:10,ll,l2
       named 62:11                                       2l:4,9,23 24:15
                                 51:1 1 54:25                                      66:17 67:5,12
                                                         25:7      26:II,I4

                                                                                                    Page 9
                                          Veritext Legal Solutions
                                                866 299-5127
Case 3:19-cv-00513-MMA-WVG Document 22-3 Filed 01/24/20 PageID.252 Page 30 of 37



       [order - probably]
         68:8,14 70:ll,l3     part 49:20                  percentage 9:9          68:1
          70:17 7l:16,17,22   participates        48:22     l3:1,2,3 14:19      policy 54:25
         72:16,18,23          particular        12:22     performed    55:22    poor 25:4,7,9
        orders 17:24            I4:215      5   2l:17       65:22 72:6,13       portable 55:11
          19:13,1820:19        25:15 33 12,21             perjury 74:19         possession 17:14
         42:9                  34:16 35:7 36:13             76:10                 17:1 8
        original 74:17,22      36:16 37:19 38:25          person 23:16 48:4     possible 66:24
         74:24,25 77:15        397 42:12 43 6             personally 18:4         69 19
        outright 23:19         54:21 55:25 57:10           2l:13 28:10 62:19    possibly l8:16
        outside 42:20          57:14,17 68:l               63:4,6                 33:20 4I:2158:13
        owned 70 10,21        particularly 38:22          personnel 13'25       post 5l:15
          II7 30:11,13,14      39:I 42:8                   23:8 62:24           potential 42:l
         30:15,22 32:17,22    parties 43:6 77:20          pertains 54:21        potentially 41:8
         32:22,23,24 33:2,8   parts 42:l 43:14             7l:1.4                 42:24
         33 12,15 34:19,21      50:6,17,23       63:ll    phone 29:15 30:l      poway    10:15,21
         35:2,9 36:5 64:l     party     26:2I,22           50:19 51:10 67:20      29:19 55:16,17
                  p             32:5,5                     67:20 7I:6           practice 8:2 9:5
                              passenger lI:2I             phones 30:2           practiced 8:21
       p.m. 2:20 6:274:6
       pacific 9:21 10:12       ll:24 12:10,19,23         photographs 2I:I      pre 4:14,16 48:12
         40:9
                                39:24 4I:17,19,21         picked 25:15 60:l       49 18
       page 4:2,6,12  5:3
                                44:9,13,16,22,23            65:13 68:20 7I:12   premium 55:21
        30:13,18,21,23
                               46:11,13,2I,22               72:12 73:5          preparation 24:I4
        32:8,10,18 33:3,6
                               47:4,4,14,14,I6,20         picking 22:13 608     present 10:18 18:7
        33:25 34:9 40:l
                               47:23 48:1,4               pie 12:25 I3:2          18:13,19 19:6
         49:22 5I 10,17,25
                               65 16 73:12                place 77:7              6l:I
         52:7 53.5,23
                              passengers         14:8     plaintiff l:6 2:6     presently 58:22
         54:17 67:17
                              patrick ll:3 l2:l             3:3 4:7 26:24       president 40:7
       pages l:25 29:22         l2:9,15,21                         s
                                                          plaintiff 4:9         pressure 55:4
        30:5 36:21,22
                              paul   3:11                  74:I7,2I,24            73:16

        5l:16 54:3
                              pay  65:2173:22             plan  52:9,10         pretty     37:24 4I:23
       paid                   payment 23:23,25            planning 57:21          72:4
              5l:18,22,25
         52:3,4 53:20
                               24:2                       platform 36:10        price 38:8 51:18
       paint                  payments 5I-23              please 6:10 29:2       5I:20,21
                65:4,8
       palomar 2:I8 3:5       peeling 69:22                 6I:25 64:10 66:16   prior  22:18 28:6
                              penalties 76:10               67:1168:13 70:16     29:19 65:14 77:9
         8:17
       panel   63:15,18
                              penalty 74:19                7I:2I72:22           priority 42:Il
         65:4,10,16
                              people 13:4                 plus   30:19          private 32:5,5
       parameters 58:10       percent 9:I2,13,15          point lI:619:21       privilege 25:I
                               13;6,7,9 14:22,23           28:20 33:2 38:13       42:25 44:l,I
       parents 35:18
       park 43:23              14:2415      l              39:22 42:7 46:4      probably 15:1
                                                           46:19 59:16 62:Il     16:3 20:14 22:22


                                                                                              Page 10
                                          Veritext Legal Solutions
                                               866 299-sr27
Case 3:19-cv-00513-MMA-WVG Document 22-3 Filed 01/24/20 PageID.253 Page 31 of 37



       [probably - repairs]
         36:6 44:12 47:18     purchasing 38:19              22;3,5,8,I4,I9,25      72:4
         48:24 54:24 57:8     purposes 74:24                23:3,J 24:21,22      record   6:11 40:3
       problem   20:17        pursue 49:I                   25:7,I0,22 26:1,14     42:22 59:25 60.'2
         57:18 67:22 69:1     put 15:11 55:1,6              2l:7 3I:3,8 33:12      77:10,13
         70'2                     55:14,19 60:17            33:2134:4,15         recorded 6l:20
       problems I2:18,22          6l:6                     36:17 37:10 38:2      refer l0:4
         20:23 27:9,12                     q               39:23,25 40:4,17      reference 74:ll
         33:13,22 34:4,16
                              qualified        22:22
                                                           40:18,19,22 4l:8      referred 3I I9
         35:7 36:4,5,13,16
                              quarter 65:I6                4I:13 42:2 43:9       referring 63:6
         40:24 417 42:1
                              quattro 28:3,4               43:15,16 44:25        reflects I6:14
         57:ll,l5 65:24           48:10
                                                           45:4,7,17,23 46:6     regarding 6:15
         73:7                                              46:25 50:22 5l l        l0:3 19:24 20:20
                              quattroporte 27:8
       procedure 74:I6                                     52:13,16 55:5           2l:17 4l:6 42:II
                              question 29:5
         75:4                                              567,20,23 57:I,4        65:12
                                  30:10 4I:6 42:21
       procedures 49:,4                                    57:10,14,I7,22,23     related 7:917:15
                              questions 74:l
       proceedings 77:6                                    58.5,14,22,23 59 8      17:16,22 19:10,14
                                           72:9
         77:8,10,16                                        59:12 60 5 62:4         19:17 20:Il28:22
       process 7:2                         r               62:14,23 63:t           36:6 4I:13 42:2
       produced 4:9           r  t:5,14 2:5,17 3:4         64:13,21,23,25          57:22 58:25 62:24
         16:14,17,25            4:8 6:5 8:Il,12,16         65:3,1I,17,20         relative 77:19
       product 25:l             I5:I7 29:14 40:7           66:19,22,25 67:14     relatively 39:Il
         36:10 42:25 43:ll      40:7,8 62:8,9,9            67:16,22,24 68:5      relieve 74:14 75:3
       production 4:8           76:19                      68:16,1 8,19,21       remedy 42:I
       productive 48:21       1500 32:24                   69:3,4,21 70:19,21    remember 7:8,13
         49 6                 range 38:8                   70:22 7I:1,7,10,11      3I:12 62:10
       program    48:23       reached 20'2                 7l:24 72:1,2,2,3,5    rental 73:22
       pronounced 63:2I       read 36:20 4l:14             72:6,6,8,I173:4       rep 28:10 48: I 1, 18
       proposing 5I.'23         42:21,22 53:2            recalls 43:14           repair 17:23 l9:Il
       provide   20:3             76:5                   receipt 53:7,18           19:13,14,18 20:19
         74:18                really      6:2416:7       receive 7:25 40:15        28:13 42:19 50:17
       provided  5I:12          3I:14 32:I 57:23         received 8:19 2l:6        56:1,12 61:14,18
       provisions 42:18       rear 65:I6                   40:13 52:25             6l.'21 64:4,6
       pull 35:2 53:4         rears      63:20           receiving 72:2           65:25 66:10,ll,I2
       pulled 32:25           reason I4-2 25:15          recess 56:18             66:17 67:5,12
       punch  24:16               37:19 40:2148:18       recite   36 6            68:8,14 70:10,12
       purchase 10:8              49:l 58:20 73:24       recognize 30:4,6         70:17 7I:16,17,22
        27:23 36:21,24            74:22                    35:1                   72:16,18,23
        37:3 39:8             reasons I5 6,6             recognized 34:24        repaired 66:3
       purchased 23:I6        recall ll:23 18:6          recognizes 30:8         repairs 17:22
         23:20 54.4               18:11,13,1819:4        recollection 22:8         50:23 6l:8 65:22
                                  20:2121:8,18             52:19 65:19 69:20      72:12


                                                                                              Page 11
                                           Veritext Legal Solutions
                                                  866 299-s127
Case 3:19-cv-00513-MMA-WVG Document 22-3 Filed 01/24/20 PageID.254 Page 32 of 37



       [repeat - smoother]

        repeat 35:7            ride 46:II         sake 20:16 40,3                  serious 4l:22
        replace 27:2 28:12     riding 46:25 4l:13 sale 51:18,20                    service I8'2 22:15
          35:16 48 14          right   6:13,19 7:6           sales 37:8,10          22:15,25 52:6,10
        replaced 28:2,3,4         7:15,23 I0:3 I5:2          san 45:l 46:4          54:4 60:9 6l:13
          28:6,8,16 42:12         16:2017:4,12                58:17,24 59:4         62;5,7 64:23
        report 4:7128:22          18:18 20:9,16             sandy   50:8,13,15    services     40:7
          29:9                    22:24 23:17 24:1            50:23               set  77:7
        reported l:21 64:7        26:5,20 33:3 34:8         satisfaction 66:4     setting 67:20
          66:11 67:7 689          34:15 36:19 38:19         saw 15:21 63:2,6      settlement 24:12
          70:12 71:18 72:11       40'2,17 43:20                70 I               seven 66:8,9
       reporter  2:21             46:6 49:23 5l :16         says 40 6 4I:15       sharp 4l:20
         74:15 75:3 77:4          5I:21 53:1     1, 14,17   school 56:3,5,10      sheet 4:13 15:21
       reports 29:23            53:21,23 54:2               scratched 65 13       shop    56:3 73:23
       represent 16:10          56:25 59:2,12               scratches 66:3        shorthand 2:21
       representative           60:9 6I:2,25 62:3           seat  39:24 44:23       77:3,11
         37:8,11 50:15          64:12 66:18 67:13             46:11,13,22 47:5    showed 12:25
       represented 54:23        68:15,16,19 7I:23            47:14,20,23 48:4     showroom 31:18
       representing 8:13        72:25                       second 4:7 15:16      side I9:8 22:4
       reprinted 74:Il        rings 65:18                     17:5,2122:9           4l:I7,19
       repurchase 27:2        road 2:18 3:5 8:17             30:10 32:8,9 33 6    signature    53:8,17
         35:15                rocker 65:4                     5I:25 67:17            54:7,7,9,10 74:18
       repurchased 28 I       rode 46:21                    section 43:2             77:24
         28:8,17 48:10        roman 16:12                   see 16:23 24:17       significant 70:24
       request 28:7 74:13     ros    60:21                    29:13 30:18 32:13   silver 30:20
         75:l                 rough        6:24 9:10          38:6 63:4 69:9,12   similar 16:10
       requested I6:23            32:l                        69:15               sisters 35:18
         27:l35:1517:17       roughly 3I:25                 seeing 65:17 69:21    sit  46:18
       requests 4:10            47:Il                       seen 15:20 16:11      sitting 44:22 46:22
       research 24:7,I0       rpr        I:23 77:25           29:8 55:2,4 63:8      47:4,20,22
         4I-25                rubbing 69:25                   63:16,17,19 73:16   six   18:22 44:17,20
       resort l0:17           rules 74:16                   select 24:20            46:21,25 47:2,3,11
       rest 32:3         run 7:3                            selected 24:19          70:5
       result 4l:20      rv 10:17 35:24                     semester 56:5         sixth 49:22
       review 16:817:I,6  36:I                              send 74:16            size 38:7
         l7:9 29:2 62:I                     s               sense 30:2            slipping 27:13,14
         64:10 66:16 67:lI                                  sent 40:10            sloan I2:4
         68:13 70:1671:21
                              s    4:5 5:l l2:5
                                                            september l:16
                                  34:12 62:9
                                                                                  sluggish 697
         72:23 74:18 77:16
                              s500 34:9                      2:20 6:174:10        sluggishly 70:7
       ridden 44:16 47:3      safe 39:10                     1l:23                sluggishness    68.,22
         47:16,25 73:II                                     series ll:23          smoother     38:17
                              safety 39:24 40:4
                                  4I:l   42:10

                                                                                                Page 12
                                             Veritext Le gal So lutions
                                                   866 299-s127
Case 3:19-cv-00513-MMA-WVG Document 22-3 Filed 01/24/20 PageID.255 Page 33 of 37



       [smoothly - time]

        smoothly       39: 1 1,1 5   star 39:5                 substance 22:5           50:21
        sold 32:5                    start 4l:l                  64:25                test  37:2,5,I3,15
        sole 43:8                    started 7:4               substantial 40'25        37:17,19 38:1,2,10
        solid 38:17       39:12      state 6:10 7:20           substantially 4l:7       38:lI,l2
       somebody 47:19                  76:1177:4               sufficiently 7:I       testifies 6:6
       somewhat 9:4                  stated 76:8               suite    2:18 3:6,12   testifying 77:9
       song      9:7,10              states l:12:l7:23           8:17                 testimony 47:7,10
       sorry I2:3 l7:7                 67:19                   sum      53:22           47:12 60:24 6l:2
         2l:23 30:4 57:12            static 68'2               summer 57:8,12           6l:4 77:13
       sort 34:23 35:7               station 55:10             sure 20:8 3l:2         thank ll:12     66:9
         38:5,6 63:12,14             staying 63:16        59:19 60:17I:3                75:6
       sound 5I:20 52:2              steering 69:22     swapped 52:12,13              thereof 76:6
         68:2                        stepchildren 13:16 sworn 6:6                     thicker 63:13,22
       sounds 26:5 40:17             stick 25:5 59:lI            t                    thing 16:2139:3
         52:4                        sticking 5l:9      t 4:5 5:I 40:7                  69:I2,I7
       south 9:21 10:12              stip   74:3,4
                                                               takata   42:6,15
                                                                                      things 23:22     53:3
         40:9 45:10                  stipulate 74:14             43:9,16 72:3
                                                                                      think     13:14,23
       southern l:2 2:2              stipulated 74:10                                   15'21 16:2,23
                                                               take 6:15 15:10
       speakers 68:3                   75:7,8                                           19:20 20:1,22
                                                                 23:13 29:2 36:l
       speaking 64:18                stipulation 20:2            37:14 44:lI 45:10
                                                                                        22:9,15 25:9,16,20
       specialize 8:3 9:2              74:8                                             3l:7 32:10 35:5
                                                                 46:3 5l:9 56:17
       specializes 42:5              stolen 74:22                                       36:19 37:139:22
                                                                 58:2,18,20 59:21
       specializing 8:24             stop 27:I7       43:22
                                                                 62:1 64:10 66:16
                                                                                        47:12 48:24 49:12
        9:5                streaking                 63:22                              5I:2 69:8,24 70:I
                                                                 67:1168:13 69:12
       specific II:23 l9:7 streaks 63:I3                                                l3:15
                                                                 70:16 7I:21 72:9
         43:15 69:19       street 9:21 40:10                     72:22
                                                                                      thinking     I7:7 26:4
       specifically 8:4    strike I0:7                        taken 2:17 6:17,22        3l.25
         18:12 25:25 45:19           striking 4I'21              7:7 17:25 2l:15
                                                                                      third 33'25
         58:15 62:25 69:Il           stuff I47                   56:10 57:21,24
                                                                                      thirty 45:3
       specifics 23:7                subject  10:4,8,10
                                                                 59:13 6l:13 74:10
                                                                                      thought   34:13
       speculation 48:7                10:21    II
                                                7,18,21
                                                                 77:6
                                                                                        38:5 39:6
       speed 45 17                     Il:24 12:10,13,18      talk 60:21 68:25        three 18:16 l9:1,5
       spell 6:10                     12:2213:1,12,19                                   25:5 26:12 30:16
       spend I4
                                                              talking l0:5 39:25
                     19               13:23 l4:3,4,11,18                                32:10 33:20 36:22
                                                                 40 19
       split   l4:21                  19:25 20:12 25:20
                                                              talks     65:4
                                                                                        51:16
       spoke 40:18 50:16              28:23 32:lI,l4,l9                               time   9:4 I0:7,10
                                                              technician 22:19
         64:21                        32:25 33:16,21
                                                              tell  46:18 70:6
                                                                                       l2:16l4:5,19
       spousal 44:I                   35:4,23 36:24                                    16:13 18:19,25
                                                              telling 49:13 62:14
       spring 26:3                    44:6 58:21 59:14
                                                                63:17l:I               19:22 22:3,9,19
       stand 35:6                    subscribed 77:21                                  23:126:15 28:5
                                                              ten    I3:5 42:7
                                                                                       44:6,10,14 45:4,20
                                                                44:20 47:12,13

                                                                                                    Page 13
                                                 Veritext Legal Solutions
                                                      866 299-st27
Case 3:19-cv-00513-MMA-WVG Document 22-3 Filed 01/24/20 PageID.256 Page 34 of 37



       [time - wallace]

         46:9 6l:21 63:25        tries    70:7                united l:l2:I                57:2158:18,21
         64:17,24 67:l           trim 69:22                   unsafe 39:2I                  59 14,21 60:12
         68:9 70:12,22,25        trip 57:5,13,15,18             47:22                       6I:7,12,20 62:5,12
         72:18 74:6 77:7           58:1,1                     update       70.,24          62:15,20 63:2,5,8
        times II:23 I8:1         trips  36'2 56:20            usa   1:8 2:8 6:14,16        63:25 64:14 66:20
          l8:11,13 37:17           57:1,20,23 58:2,14           19:11 2l:5,10              67:7,15,23 68:9,11
          39:14,17,20 44:19        58:16,18,23 59:4,4           50:12                      68:20,23 70:20
          44:20 46:21,25           59:7                       use l5:3,6 22:23             '7I:4,8,I2,I8,25
         47:2,11,12,13 60:5      true     36:23 76:7,9         36:1 4I 6,8                 72:12,17 73:2,5,8
          60:7 6l:5,11,12          76:1177       13           usually 22:12               73:16,20,23
          63:24 69:5             try   26:6 69:9                           v             vehicle's 41 :8 55:6
       tire 55:413:16            trying 22:24 68:23           vacation 59:18             vehicles I4:II,I4
       tires 55:6,14 60:17       tune 69 15                   vague 22:8 72:4              28:16 29:25 30:5
          60:21,22 6I:6          turn 16:12 49:21             valuation 24:14              30:11,14,15 33:15
       today 7:4 9:5               53:23 54:17 67:17
                                                              value 24:8 25:23             33:20,20 34:24
          16:17,25 17:9,10       twice 37:18,20                 40:25
                                                                                           35;1,6,9,20 39:9
         26:17 6l:2 73:9         two 11:1 13:15               vehicle      10:5,5,8,11
                                                                                           42:12 43:6,24
       told 43:22 44:3             2l:21 22:2 25:13
                                                                10:22 Il:7,18,21
                                                                                         vice 407
          60:4 69:3                32:10 33:1 38:3
                                                                Il:2412:10,13,18
                                                                                   videos 2I:2
       tony 6:13                   44:12,21 52:6
                                                                12:23 13:1,3,12,19
                                                                                   videotaped 4:7
       top l5:ll25:25              53:22 54;3,3
                                                               13:27,23 l4:3,4,11
                                                                                         vin     51:11
         29:13 30:23 32:18         56:23 58:16,24
                                                               14:18,19 15:2
                                                                                         violates 42:24
         40.5 52:7                 59:4,4 63:20                                            43:10
                                                               17;15,r7,22,25
       total 51:18,20            type 24:12 52:16              l8:4,7 19:4,12,18         visit 62:5 65:25
         53'20                   typical 15:10                 l9:2I,25 20:13,24           66:4,23 67:I
       towed 73:20               typically l4:5 l5:2           2I:2,15,17 23:10
                                                                                          7I:12 72:13
       traded 31:3,8               15:4 29:23
                                                               23:14,17,19 24:5,8
                                                                                         volume 67:I9
       trading 3l:2                         u                  24:19 25:8,18,27
                                                                                         vs l:7 2:7
       traffic   45:12,14
                                 ultimately 27:25              26:14,17 27:19,23                 w
         46:9
       training 55:25
                                 unavailable 43:14             27:25 28:8,12,23          w  6:12 62:8
                                 underneath 29:16              29:21 32:lI,l5,l9         wagon 30:19,25
       transcribed 75:4           29:21 5l:12                  33:1,16,21 35:5,23         31:15 34:1,2
         77:II                   undersigned 77:3              36:10,22,25 37:2,6        wagons 30:16
       transcript 74:I7          understand 14:10              37:13 39:13,20,21         waive 25.3
         77:12,15,17
                                  20:14 2I:9 54:20             39:23 40:24 42:19         wallace 3:4 8:7
       transmission
                                 understanding                 44:7,9,t3,17 45:18         17:5 20:4,8 24:24
         27:II,I2,l8    28:5,6
                                  35:20 36:9 38:18             45:24 46:15,19             29:4 30:6 3I:17
       transportation
                                  4I:12,14,24 5l:14            47:3,17 48:1,14            3l:2134:19 35:9
         42:10
                                  60:24 6l:4,9                 51:19 52:12,14,17          35:11 4I:3,9
       treiber   40:6
                                 unit 9:21 40 10               54:4,22 55:3,19,23         42:21,23 43:10,25
                                                               56:2157:11,15,18           46:23 47:l 48:6

                                                                                                         Page 14
                                             Veritext Legal    Solutions
                                                      866 299-5127
Case 3:19-cv-00513-MMA-WVG Document 22-3 Filed 01/24/20 PageID.257 Page 35 of 37



       [wallace - young]

         54:15 60:20 66:8        62:4,14 63:1 641                      x
         74:2,4 75:2,8           64:13 66:19 67:14
                                                         x 4:l 5 5:1
        want 15:23 20:17         67:25 68:17,25
         25:3 26:6 44:2          70:6,19,23 7I:I,9                     v
         53:3 54I                7I:1I,24 72:ll          yeah 30:13 31:22
        wanted        16:21      73:1,11,I8,23            32:14 33:10 48:24
         22:20,23 30:7         wife's 6I:2                49:3 52:9 59:11
         3l:14 37:24 39:10     william I:5,142:5          60:23
         39:1 0                  2:17 3:4 4:8 6:5        year 24:17 27:6
       wants 20:5                6:12 8:11,12,16          30:4,4 3I:134:12
       warning 55:2,5            15:17 29:14 40:8           56:6
       warranty 9:7,I0           76:19                   years  15:2416:3
       wash 60:13 6l:6         wilshire    3:12           31:10 34:17 35:8
       way 46:16 47:10         wit 74:II                  42:7
         499                   witness 8:8 17:7          young 30:17
       we've      28:20 62:l     25:4 29:6 31:18
         65 I                    3l:22 35:12 4I:10
       weather 15:1 I            43:2,13 44:3
       website 25:23             59:25 77:21
       wednesday l:16          witnessed 12:17
       week      1   1:10,14     12:22 7l:9 73:13
         45:7                  witnesses 77:8
       weekday 45:9            woman 23:3
       weekend 44:8,12         word 50:8 69:8
       weekends 15:10          work 5:4 9:14
         l5:12                   l5'3 22:20 25:l
       weeks 44:I2,21           42:25 43:ll 58:25
       went     33:19 34:25      59:7 69 5
         38:9                  worked 22:2I
       wheel 69:22               28:11 56:14
       wheels 52:12,I3         write 50:10,13
         52:16,19 63: 18,19    writer 64:24
       when's 44 6             writing 17:14
       whereof 77:2I           writings  I7:21
       white 32:23              19:10,17,20,24
       wife 9:18,25 10:20       20:11,22
         13:10,14,2214:3       written 2l:4,13,23
         15:9 18:25 20:23       2I:25   51 :1   1

         2I:22 3I:14 35:17     wrote 5l:12,15
         37:5 43:22 50:l       wvgx l:7 2:7
         52:lI 56:21 60:6

                                                                              Page 15
                                          Veritext Le gal So lutions
                                                866 299-5127
Case 3:19-cv-00513-MMA-WVG Document 22-3 Filed 01/24/20 PageID.258 Page 36 of 37




                                  Federal- Rul-es of Civil- Procedure
                                                 Rule   30



              (e   )   Rev j-ew   By the Witness; Changes.
              (1   ) Review; Statement of Changes.               On    request by the
             deponent or a party before the deposition                      is
             completed,           the deponent must be allowed 30 days
             after           being notified   by the officer          that the
             transcript           or recording    is availabl-e 1n which:
              (A) to review the transcript               or recording;       and
              (B) if          there are changes in form or substance, to
             siqn a statement listing              the changes and the
             reasons for making them.
              (2) Changes Indicated            in the Officer's         Certificate.
             The officer           must note in the certificate           prescribed
             by Rule 30(f) (f) whether a review was requested
             and.,      if     sor must attach any changes the deponent
             makes       during the 30-day peri         od   .




             DISCLAIMER: THE             FOREGOING FEDERAL PROCEDURE RULES

             ARE PROVIDED FOR INFORMATIONAL PURPOSES ONLY.
             THE ABOVE RULES ARE CURRENT AS OF APRIL I,
             2019.           PLEASE REFER TO THE APPLICABLE FEDERAL RULES
             OF CIV]L PROCEDURE FOR UP-TO_DATE INFORMAT]ON
Case 3:19-cv-00513-MMA-WVG Document 22-3 Filed 01/24/20 PageID.259 Page 37 of 37


                        VERITEXT LEGAL SOLUT]ONS
              COMPANY CERTIFICATE AND DISCLOSURE STATEMENT

         Veritext Legal Solutions represents that the
         foregoing transcri-pt is a true, correct and complete
         transcript of the colloquies, questions and answers
         as submitted by the court reporter. Veritext Legal
         Sol-utions further represents that the attached
         exhibits, if dfly, are true, correct and complete
         documents as submitted by the courL reporter and/or
         attorneys in relation to this deposition and that
         the documents were processed in accordance with
         our litigat.ion support and production standards.
         Veritext Legal Sol-utions is committed to mai-ntaining
         the confidentiality of client and wi-tness information,
         i-n accordance with the regulations promulgated under
         the Heal-th fnsurance Portability and Accountability
         Act (HIPAA) r ds amended with respect to protected
         heal-th information and the Gramm-Leach-Bliley Act, as
         amended, with respect to Personally ldentifiable
         Information (PII). Physical transcripts and exhibits
         are managed under strict facility and personnel- access
         controls. Electronic files of documents are stored
         in encrypted form and are transmj-tted in an encrypted
         fashion to authenticated parties who are permitt.ed to
         access the materlal. Our data is hosted in a Ti-er 4
         SSAE 1,6 certified facil-ity.

         Veritext Legal Sol-utions complies with al-l federal and
         State regulations with respect to the provision of
         court reporting services, and maintains 1ts neutrality
         and independence regardless of relationship or the
         financial outcome of any litigation.   Veritext requires
         adherence to the foregoing   professional and ethical-
         standards from al-l- of its subcontractors in their
         independent contractor agreements.
        Inquiri-es about Veritext Legal Sol-uti-ons'
        confidentiality and security policies and practices
        shoul-d be di-rect.ed to VeriLext's Client Services
        Associates indicated on the cover of this document or
        at www.veritext.com.
